

Exhibit 10.122




MEMBERSHIP INTEREST PURCHASE
AND SALE AGREEMENT
by and between
NSPG-ANN ARBOR LLC, an Illinois limited liability company
and
ARBOR RETAIL LLC, a Delaware limited liability company


(collectively, “Seller”)


and
GLIMCHER PROPERTIES LIMITED PARTNERSHIP,
a Delaware limited partnership,
“Purchaser”
Dated as of August 22, 2013
for
ARBOR HILLS CROSSING
ANN ARBOR, MICHIGAN



1

--------------------------------------------------------------------------------



MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT
Summary Statement
This Summary Statement is attached to and made a part of that certain Membership
Interest Purchase and Sale Agreement by and between the Seller and Purchaser
referenced below.
1.
DATE OF AGREEMENT:    August 22, 2013

2.
SELLER:    NSPG-Ann Arbor LLC,

an Illinois limited liability company
and
Arbor Retail LLC,
a Delaware limited liability company


3.
PURCHASER:    Glimcher Properties Limited Partnership, a Delaware limited
partnership, as Purchaser

4.
LAND AND IMPROVEMENTS:    the mixed-use development known as Arbor Hills
Crossing, consisting of four buildings containing approximately 88,222 square
feet of gross leaseable area, located at 3010, 3030, 3050 and 3070 Washtenaw
Avenue, Ann Arbor, Michigan 48104 as more particularly described on Exhibit A
annexed to made a part hereof

5.
COMPANY:    RSW Washtenaw LLC, a Delaware limited liability company, the owner
of the Property    

6.
PURCHASE PRICE:    Fifty-Three Million Dollars ($53,000,000.00)

7.
EARNEST DEPOSIT:    Two Hundred Fifty Thousand Dollars ($250,000.00) increasing
to One Million Five Hundred Ninety Thousand Dollars ($1,590,000.00) at end of
Due Diligence Period

8.
CLOSING DATE:    Earlier to occur of: (30) days after the expiration of the Due
Diligence Period or December 31, 2013

9.
TITLE COMPANY/             Fidelity National Title Insurance Company

ESCROW AGENT:             (“Escrow Agent”)            
4111     Executive Parkway, Suite 304
Westerville, Ohio 43081
Attn: Mark Sinkhorn;
Telephone: 800-626-9881
Email: mark.sinkhorn@fnf.com

i

--------------------------------------------------------------------------------









10.
SELLER’S ADDRESS:    NSPG-Ann Arbor LLC

c/o Max Reiswerg
The North Shore Properties Group, LLC
5 Revere Drive, Suite 350
Northbrook, IL 60062


with copy to:


Arbor Retail LLC
c/o Thomas A. Stegeman
1335 South University Avenue
Ann Arbor, MI 48104


and


Greenberg Traurig, LLP
c/o Richard J. Melnick
1750 Tysons Blvd., Suite 1200
McLean, VA 22102


11.
PURCHASER’S ADDRESS:    Glimcher Properties Limited Partnership

180 East Broad Street
Columbus, Ohio 43215
Attention: George A. Schmidt, General Counsel
Telephone: (614) 887-5621
email: gschmidt@glimcher.com







ii

--------------------------------------------------------------------------------




MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT
THIS MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT (“Agreement”) is made and
entered into as of the Date of Agreement set forth on the Summary Statement (the
“Date of Agreement” or “Effective Date”) by and between NSPG-ANN ARBOR LLC, an
Illinois limited liability company (“NSPG”) and ARBOR RETAIL LLC, a Delaware
limited liability company (“Arbor” and NSPG and Arbor, collectively “Seller”),
and GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership,
(“Purchaser”).
RECITALS
A. Seller owns one hundred percent (100%) of the membership interests (the
“Interests”) in RSW WASHTENAW LLC, a Delaware limited liability company (the
“Company”) with NSPG being the owner of fifty percent (50%) of the membership
interests in the Company and Arbor being the owner of fifty percent (50%) of the
membership interests in the Company.
B. The Company is the fee owner of certain real property legally described in
Exhibit A attached hereto (the “Land”) and is the owner of certain buildings,
fixtures and other improvements situated on the Land (collectively, the
“Improvements”), said Land and the Improvements are described in Section 4 of
the preceding Summary Statement which is attached to and incorporated into this
Agreement (the “Summary Statement”).
C. Seller desires to sell to Purchaser, and Purchaser desires to purchase from
Seller, the Interests, subject to the terms and conditions contained herein.
AGREEMENTS
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, Seller and Purchaser agree as follows:
1.
AGREEMENT FOR PURCHASE AND SALE.

Seller agrees to sell, and Purchaser agrees to purchase, subject to the terms
and conditions contained herein the Interests. Seller acknowledges that by
selling the Interests to Purchaser, Purchaser will be receiving all of the
Company’s right, title and interest in the Land and Improvements, together with
all of the Company’s right, title and interest in and to:
(a)    all rights of way, tenements, hereditaments, easements, interests,
minerals and mineral rights, water and water rights, utility capacity and
appurtenances, if any, in any way belonging or appertaining to the Land and the
Improvements and all of the Company’s right, title and interest in and to all
adjoining streets, alleys, roads, parking areas, curbs, curb cuts, sidewalks,
landscaping, signage, sewers and public ways (collectively, the “Appurtenant
Rights”); and

1

--------------------------------------------------------------------------------




(b)    all equipment and fixtures owned by the Company attached to the
Improvements and/or located at and used in connection with the ownership,
operation and maintenance of the Land or the Improvements, including without
limitation all heating, lighting, air conditioning, ventilating, plumbing,
electrical or other mechanical equipment and the personal property listed in
Exhibit B attached hereto (collectively, the “Personal Property”); and
(c)    all leases, tenancies and rental or occupancy agreements granting
possessory rights in, on or covering the Land or Improvements, together with all
modifications, extensions, amendments and guarantees thereof set forth in
Exhibit C attached hereto, together with such other leases of the Improvements
as may be made prior to Closing in accordance with the terms of this Agreement
(collectively, the “Leases”); and
(d)    all contracts, agreements, guarantees, warranties and indemnities, if
any, affecting the ownership, operation, management and maintenance of the Land,
Improvements, Appurtenant Rights, Personal Property and Leases, including
without limitation those items listed in Exhibit D attached hereto, unless
terminated pursuant to Section 9(d) (all of which that are not terminated are
collectively referred to herein as the “Contracts”); and
(e)     all telephone numbers, plans, drawings, specifications, blueprints and
surveys relating in any way to the Land, Improvements, Appurtenant Rights,
Personal Property, Leases or Contracts, and licenses, franchises, occupancy and
use certificates, permits, authorizations, consents, variances, waivers,
approvals and the like from any governmental or quasi-governmental entity or
instrumentality affecting the ownership, operation or maintenance of the Land or
the Improvements attached hereto (collectively, the “Licenses”); and
(f)    all of the Company’s rights and interests (if any) in all promotional
materials, marketing materials, brochures, photographs (collectively,
“Promotional Materials”), books, records, tenant data, leasing material and
forms, past and current rent rolls, files, statements, tax returns, market
studies, keys, plans, specifications, reports, tests and other materials of any
kind owned by or in the possession or control of the Company which are or may be
used by the Company in the use and operation of the Land or the Improvements or
Personal Property (collectively, and together with the Promotional Materials,
the “Books and Records”), subject in all cases to any copyrights and other
proprietary rights therein of third parties and without representation or
warranty concerning the contents (including without limitation the completeness
and accuracy thereof) thereof except as expressly set forth herein.
The Land, Improvements, Appurtenant Rights, Personal Property, Contracts,
Licenses, Books and Records and other property described above are collectively
referred to herein as the “Property.”
2.
PURCHASE PRICE.

(a)    Purchaser agrees to pay Seller, as the purchase price for the Interests,
the sum of Fifty-Three Million Dollars ($53,000,000.00). The parties agree that
Fifty Million Five Hundred Thousand Dollars ($50,500,000.00) of the Purchase
Price is attributable and allocated to the Land and Improvements and that Two
Million Five Hundred Thousand Dollars ($2,500,000.00)

2

--------------------------------------------------------------------------------




of the Purchase Price is attributable to the Brownfield Tax Increment Financing
(“TIF”) program benefitting the Property.
(b)    The Purchase Price is based on the completion of all Improvements and
Seller shall be responsible, at Seller’s sole expense, to cause the Company to
complete the construction of the Improvements on the Property such that the
Property shall be lien free with all Improvements completed at Closing in the
manner set forth in Section 2(c). Seller shall also be responsible, at Seller’s
sole expense, to cause the Company to pay all leasing costs (leasing
commissions, cash or improvement allowances payable to tenants and costs of
landlord work) associated with the leases for the Property identified on
Schedule 2(b)(the “Required Leases”) which have not been paid in full at
Closing. In the event that any required leasing costs or construction costs have
not been paid in full by Closing, Purchaser shall receive a credit in the amount
of such unpaid costs against the Purchase Price (calculated in the manner set
forth in Section 2(d)) and, upon Closing, Seller shall be relieved from paying
such identified unpaid costs.
(c)    For all purposes of this Agreement, the parties hereto agree that the
substantial completion of the Improvements on the Property shall mean the
completion of the four buildings including completion of all required landlord
work, as designated in the leases for any of the Required Leases (the “Landlord
Work”), and the completion of a vanilla shell for the remaining first floor
tenant space (A-103) in building A and a cold dark shell for each of the
remaining second floor tenant spaces (C-203 and C-205) in building C.
Improvements shall be deemed to be “completed” upon confirmation by Purchaser’s
architect (ka, inc.) that: (i) the Company has received all applicable
governmental approvals with respect to the shells of the four buildings, the
Landlord Work for the Required Leases and the associated site work comprising
the Improvements; (ii) the Company’s architect has certified that such building
shells, Landlord Work for the Required Leases and site work have been
substantially completed (subject only to minor punch-list items which are the
Company’s responsibility to complete) in accordance with the plans and
specifications previously provided to the Purchaser; and (iii) the Company has
delivered to Purchaser the executed estoppels required to be delivered pursuant
to Section 7(a) of this Agreement.
(d)    Following substantial completion of the Improvements, but not later than
twenty (20) days prior to Closing, Seller shall deliver to Purchaser its good
faith calculation of the credit to Purchaser described in Section 2(b) together
with copies of the certificate of substantial completion from Seller’s
architects, final lien waivers from its contractors and subcontractors (other
than with respect to work remaining to complete punch-list items) and
certification of the payment of all construction costs (including retainage
amounts held and/or balances due, if any). For this purpose, the credit shall
include (i) uncompleted or unpaid Landlord Work and other punch-list items
identified in the tenant estoppel certificates or identified by the Seller’s
architect, in its certification of substantial completion; (ii) uncompleted or
unpaid construction costs pursuant to any Required Lease as to which an estoppel
has not been provided; and (iii) unpaid tenant allowances

3

--------------------------------------------------------------------------------




and leasing commissions with respect to the Required Leases. Following receipt
of such credit calculation and certificate of substantial completion from
Seller’s architect, Purchaser and its architect shall have the right to conduct
a final inspection the Property to determine the extent to which any
construction work remains to be completed. Such inspection must take place
within two (2) weeks of Purchaser’s receipt of Seller’s calculation of the
credit. If Purchaser disagrees with Seller’s calculation of the credit,
Purchaser must object to Seller’s calculation by sending written notice of
objection to Seller within such two week period. If Purchaser fails to provide
the notice of objection to Seller within such two week period, Seller’s
calculation of the credit shall be utilized. If Purchaser timely provides the
notice of objection to Seller, the parties hereto shall arrange to discuss the
amount of the credit prior to the Closing, and each shall negotiate the amount
of such credit reasonably and in good faith. If the parties are unable to agree
to the amount of the credit, the parties agree that the disputed funds shall be
deposited in escrow at Closing pursuant to the Escrow Agreement.
(e)    In the event that prior to the Closing Date the Company or Seller pays
any construction costs or leasing costs for Leases that are not Required Leases
(other than costs for the delivery of the shells for such spaces as provided in
Section 2 (c) above), the amount of such expenditures will be credited to Seller
at Closing.


3.
PAYMENT OF THE PURCHASE PRICE.

(a)    Within two (2) business days after the Effective Date, Purchaser shall
deposit with Escrow Agent the amount of Two Hundred Fifty Thousand Dollars
($250,000.00) (the “Initial Deposit”) as an earnest money deposit. On or before
the expiration of the Due Diligence Period, Purchaser shall deposit an
additional amount of One Million Five Hundred Ninety Thousand Dollars
($1,590,000.00) with Escrow Agent as an additional earnest money deposit (the
“Additional Deposit”, together with the Initial Deposit, is referred to herein
as the “Earnest Deposit”). The Earnest Deposit shall be held and disbursed in
accordance with the terms of an Escrow Agreement entered into simultaneously
with this Agreement, in the form of Exhibit J attached hereto (the “Escrow
Agreement”). Upon the closing of the transaction contemplated by this Agreement,
Purchaser shall receive a credit against the Purchase Price in the amount of the
Earnest Deposit. If the transaction does not so close, the Earnest Deposit shall
be disbursed in accordance with the terms of the Escrow Agreement.
(b)    The Purchase Price or net proceeds payable to Seller (after adjustments
for payment of Seller costs, credit for any cash deposits held or other credits
provided in this Agreement including adjustments, if any, pursuant to Section
3(c) or Section 3(d) below, credit for the Earnest Deposit, and the payoff of
any existing loans encumbering the Property) shall, at each Seller’s option, be
payable (i) in cash; or (ii) in a combination of cash and operating partnership
units of Glimcher Properties Limited Partnership (“OP Units”) calculated in
accordance with Schedule 3(b) attached hereto and, except for the requirements
set forth in the Purchaser’s Limited Partnership Agreement, on such other terms
as the parties mutually agree; provided, however, that each Seller

4

--------------------------------------------------------------------------------




may substitute all or part of any cash payment for a non-interest bearing
promissory note due January 2, 2014 in the principal amount of the foregone cash
payment. Purchaser shall provide Seller with all information and documents
reasonably requested by Seller with respect to the OP Units, including, but not
limited to, a copy of Purchaser’s Limited Partnership Agreement and any
amendments and exhibits thereto. The Sellers shall select the form of payment
prior to the expiration of the Due Diligence Period. In the event that either
Seller elects to acquire OP Units in part and cash in part, Purchaser shall work
with such Seller to structure the receipt of all or part of such cash as a
(lawful) tax-free return. As set forth in Schedule 3(b), in the event that
Purchaser gives notice to Seller that Purchaser is unwilling to issue OP Units
for any portion of the Purchase Price due to the Current Per Share Market Price
(as defined in Schedule 3(b)) being less than Ten Dollars ($10.00), Seller shall
have the right to elect to terminate the Purchase Agreement in which event
Purchaser shall receive a refund of the Earnest Deposit and neither of the
parties hereto shall have any further rights or obligations hereunder except for
obligations that are set forth in the Confidentiality Agreement specifically, or
that survive the termination of this Agreement or termination of the Access
Agreement.
(c)    Thomas Stegeman, or a subsidiary wholly-owned by Thomas Stegeman, and/or
Max Reiswerg, or a subsidiary wholly-owned by Max Reiswerg, (each a “Seller
Member”) shall have the option to remain as a member in the Company with such
Seller Member to retain an interest in the Company equal to the membership
interest retained. A Seller Member electing to remain a member of the Company
shall exercise such option prior to the end of the Due Diligence Period. If one
or more Seller Member elects to remain a member of the Company, Purchaser and
each such Seller Member shall at Closing enter into a reasonably acceptable
Amended and Restated Operating Agreement for the Company. The form of such
Amended and Restated Operating Agreement for the Company shall be agreed upon
prior to the end of the Due Diligence Period. If more than one Seller Member
elects to retain a percentage interest in the Company, such retained interest in
the Company shall be allocated pari passu based on the net proceeds due each
such electing Seller Member at Closing. The Purchase Price shall be reduced by
the amount attributable to the portion of net proceeds due a Seller Member that
is attributed to the combined retained interests in the Company. The total
percentage interests for all Seller Members that may retain an interest in the
Company shall be limited such that the total combined Seller Member interest in
the Company following Closing shall not exceed ten percent (10%) in the
aggregate.
(d)    Purchaser may form a new affiliated limited liability company (“NewCo”)
to take title to the Property at Closing. Each Seller Member shall have the
option to become a member of NewCo in consideration of the payment to NewCo by
such Seller Member of an amount equal to the portion of the Purchase Price
attributable to such membership interest. A Seller Member electing to become a
member of NewCo shall exercise such option prior to the end of the Due Diligence
Period. If one or more Seller Member elects to become a member of NewCo,
Purchaser and each such Seller Member shall enter into a reasonably acceptable
Operating Agreement for

5

--------------------------------------------------------------------------------




NewCo at Closing to reflect his or their admission as members of NewCo. The form
of such Operating Agreement for NewCo shall be agreed upon prior to the end of
the Due Diligence Period. If more than one Seller Member elects to receive a
percentage interest in NewCo, such interest in NewCo shall be allocated pari
passu based on the net proceeds that would otherwise have been due each such
electing Seller Member at Closing. The total interest in NewCo that all Seller
Members may obtain shall be limited such that the total combined Seller Member
interests in NewCo shall not exceed ten percent (10%) in the aggregate.
4.    ESCROW - TITLE - SURVEY.
(a)    The parties hereto designate Fidelity National Title Insurance Company
(the “Title Company”), 4111 Executive Parkway, Suite 304, Westerville, Ohio
43081, Attn: Mark Sinkhorn; Telephone: 800-626-9881; Email:
mark.sinkhorn@fnf.com as the escrow agent (“Escrow Agent”) in connection with
this transaction. Simultaneously with the execution of this Agreement, Escrow
Agent shall execute and deliver the Escrow Agreement. The Escrow Agreement shall
serve as escrow instructions for the Earnest Deposit and the Holdback Amount, if
applicable. By execution of this Agreement and the Escrow Agreement, the Escrow
Agent agrees that the Earnest Deposit shall be held as a deposit under this
Agreement in an interest bearing account and: (i) applied against the Purchase
Price if Closing occurs; (ii) delivered to Purchaser if Purchaser terminates
this Agreement prior to expiration of the due Diligence Period as hereafter set
forth; or (iii) delivered to Seller or Purchaser, in accordance with the Escrow
Agreement. Interest on the Earnest Deposit shall be added to and deemed part of
the Earnest Deposit.
(b)    Within twenty (20) days of the Effective Date, Purchaser shall obtain and
deliver to Seller: (i) a commitment from the Title Company (“Commitment”) to
issue an update of the Seller’s existing title insurance policy or issue a new
ALTA Owner’s Policy of Title Insurance Form (ALTA 2006) in an amount equal to
$50.5 million (the “Title Policy”); and (ii) an ALTA “as built” survey (the
“Survey”) for the Property which meets current ALTA/ACSM requirements. The
Survey shall be certified to the Company, Purchaser and the Title Company. The
Survey shall be in form and substance sufficient to delete the standard survey
exception from the Title Policy. On or before the Closing Date, Seller shall
execute and deliver to the Title Company Seller’s customary form of owner’s
affidavit which will enable the Title Company to delete the other standard
printed exceptions other than the survey exception from the Title Policy (the
“Owner’s Title Affidavit”). It shall be a condition precedent to Purchaser’s
obligation to purchase the Property that the Title Company can and will, on the
Closing Date, issue the Title Policy in accordance with the Commitment and
subject only to: (i) the Leases identified on Exhibit C hereto and any Leases
entered into after the date hereof but prior to Closing in compliance with the
terms of this Agreement; (ii) all non-delinquent real estate taxes and
assessments and personal property taxes and all real estate taxes and
assessments and personal property taxes which are the obligations of or which
are paid directly by Tenants under the Leases identified on Exhibit C in effect
on the Closing Date to the entity imposing same; (iii) the rights of the Tenants
under the Leases and under any Leases entered into after the date hereof but
prior to Closing in compliance with the terms of this Agreement;

6

--------------------------------------------------------------------------------




and (iv) matters set forth on the Schedule of Permitted Exceptions attached
hereto as Schedule 4(c) (the “Permitted Exceptions”).
(c)    Purchaser shall give written notice to Seller within fifteen (15)
business days after receipt of the Commitment (“Purchaser’s Objection Notice”),
specifying objection(s) to those items shown on the Commitment reasonably
objected to by Purchaser (“Title Defects”), and those encroachments or other
matters shown on the Survey reasonably objected to by Purchaser (“Survey
Defects”; Title Defects and Survey Defects shall be collectively known as
“Objections”). Within five (5) business days following receipt of Purchaser’s
Objection Notice, Seller shall notify Purchaser in writing (“Seller’s Title
Response Notice”) of those Objections which Seller intends to cure at or prior
to Closing (“Cure Items”). If Seller identifies any Cure Items in Seller’s Title
Response Notice, then Seller shall proceed to satisfy the Cure Items at or prior
to Closing. If Seller is unable to satisfy the Cure Items at or prior to Closing
despite Seller’s commercially reasonable efforts, then Seller, by providing
written notice to Purchaser, shall have a period of not more than fifteen (15)
additional days after the proposed Closing Date in which to cause the Cure Items
to be satisfied, in which case the Closing Date shall be automatically extended
to the extent necessary to enable Seller to so satisfy the Cure Items. If Seller
fails to deliver Seller’s Title Response Notice within the aforementioned five
(5)-business day period, then Seller shall be deemed to have elected not to cure
any of the Objections. Notwithstanding anything herein to the contrary, Seller,
at Seller’s sole cost and expense, shall be required to use commercially
reasonable efforts to obtain documents from third parties to discharge or have
the Title Company insure over and remove such items from the Title Policy such
as mortgages, deeds of trusts, financing statements and other instruments
created by Seller and evidencing or securing the repayment of existing debt,
judgment liens, mechanic’s liens and other liens of a liquidated amount
evidencing a monetary obligation (excluding liens for real estate taxes and
assessments (both general and special) not due and payable) (collectively,
“Monetary Liens”), regardless of whether or not Purchaser has notified Seller of
Purchaser’s objection thereto. Failure of Purchaser to object to a Monetary Lien
shall in no event be deemed a waiver of Purchaser’s right to require Seller to
remove such Monetary Lien. Seller may use proceeds of the Purchase Price to
satisfy or remove such Monetary Liens at Closing.
Within five (5) business days of receipt of Seller’s Title Response Notice,
Purchaser shall elect to do one of the following: (i) waive the Objections that
Seller has not designated as Cure Items and proceed to acquire the Property
without any reduction of the Purchase Price and take title to the Property
subject to such Objections; or (ii) terminate this Agreement, by written notice
to Seller and to the Escrow Agent, in which event Escrow Agent shall return the
Earnest Deposit to Purchaser and the parties shall be released from all
obligations hereunder except those obligations that expressly survive pursuant
to the terms of this Agreement. If Purchaser fails to timely make any such
election, then Purchaser shall be deemed to have elected to purchase the
Property pursuant to the foregoing clause (i).
5.
DUE DILIGENCE PERIOD.

(a)    To the extent not previously delivered to Purchaser, within three (3)
business days of the Effective Date, Seller will deliver to Purchaser the
materials and documents shown on Schedule 5a (collectively “Due Diligence
Materials”) (and Purchaser acknowledges receipt of the

7

--------------------------------------------------------------------------------




items checked off on such Schedule 5a). Purchaser reserves the right to make
additional document requests and in the event Seller discovers additional due
diligence materials relating to the Property or the Company that have not been
provided to Purchaser as part of the Due Diligence Materials, Seller shall
promptly provide Purchaser with a copy of such additional due diligence
materials. The Company and Purchaser have entered into that certain
Confidentiality Agreement dated as of March 26, 2013 (the “Confidentiality
Agreement”). Purchaser agrees that all information obtained by Purchaser with
respect to the Property shall be held in strict accordance with the terms of the
Confidentiality Agreement.
(b)    Purchaser shall have until 5:00 p.m. (Central Time) on the forty-fifth
(45th) day after the Effective Date (the “Due Diligence Period”) to conduct
inspections and investigations of the Company and the Property reasonably
required by Purchaser in order to determine the suitability of the Company and
the Property for Purchaser’s purchase of the Interest (collectively, the
“Inspections”). During the Due Diligence Period, Purchaser and its authorized
agents may undertake a due diligence review of the Property and the Company and
all related documents and information, including leases, reciprocal easement and
operating agreements, soils, engineering and structural reports, plans and
specifications, construction contracts for work in process, environmental
assessments, title insurance policies, existing surveys and other records
including, but not limited to, operating and capital budgets, real estate tax
receipts and other financial reports pertaining to the development and operation
of the Property. As part of such due diligence review Purchaser may conduct one
or more physical inspections of the Property, including mechanical, engineering,
soils and environmental inspections, provided that all such inspections will be
conducted during business hours following two (2) business days’ notice to
Seller. At Seller’s election, Seller may have a representative present at each
such inspection. Purchaser will conduct its inspections and reviews in such a
manner so as to minimize any damage, loss, cost or expense to, or claims against
Seller, the Company or the Property, and Purchaser will indemnify, defend and
hold Seller, the Company and the Property harmless from and against such damage,
loss, cost, expenses or claim. Seller and Purchaser have executed an Access
Agreement, dated as of May 23, 2013, (the “Access Agreement”) and all on site
Property Inspections by Purchaser shall be conducted in accordance with the said
Access Agreement. Seller agrees to cooperate with Purchaser at no cost to Seller
to facilitate the Inspections. Any and all work for Purchaser’s due diligence
investigations shall be performed without cost or expense to Seller and
Purchaser shall provide Seller with copies of all reports obtained by Purchaser
with respect to the Property or the Interests following receipt thereof.
(c)    If Purchaser’s review of the due Diligence Materials or the results of
the Inspections or the Reports are not acceptable to Purchaser, in Purchaser’s
sole discretion, Purchaser may terminate this Agreement by written notice given
to Seller prior to the expiration of the Due Diligence Period, in which event
Purchaser shall receive a refund of the Earnest Deposit and neither of the
parties hereto shall have any further rights or obligations hereunder except for
obligations

8

--------------------------------------------------------------------------------




that are set forth in the Confidentiality Agreement specifically, or that
survive the termination of this Agreement or termination of the Access
Agreement. If Purchaser fails to terminate this Agreement prior to the
expiration of the Due Diligence Period, Purchaser shall be deemed to have
elected to proceed with the purchase of the Interests. In addition, the Earnest
Deposit shall become nonrefundable to Purchaser, but shall remain applicable to
the Purchase Price at Closing.
6.
CLOSING.

Subject to terms and conditions of this Agreement, the closing of the
transaction contemplated by this Agreement (the “Closing or Closing Date”) shall
take place on the earlier to occur of: thirty (30) days after the expiration of
the Due Diligence Period, or (b) December 31, 2013 provided, however, that
Purchaser shall not be obligated to Close until Seller has delivered all
estoppels required under Section 7 below. At Closing, Seller shall transfer and
convey unencumbered legal title to the Interests to Purchaser, and the Land
shall only be subject to the Permitted Exceptions and in accordance with the
terms of this Agreement.
7.
CONDITIONS PRECEDENT TO CLOSING

Purchaser’s obligation to purchase is expressly conditioned upon each of the
following:
(a)    Tenant Estoppels. Receipt by Purchaser, not later than five (5) business
days prior to Closing, of executed estoppel certificates from each of the
following tenants: Running Fit, Glass Box Coffee and Juice, Brooks Brothers Flat
Iron, North Face, Anthropologie, Biga Pizzeria, Sur La Table, Blue Mercury, Hot
Mama, Paper Source, Madewell, and Lululemon; and if the Closing occurs after
October 1, 2013, Arhaus. All estoppels shall be in a form of Exhibit E, attached
hereto, or such other form reasonably acceptable to Purchaser and Purchaser’s
lender and shall be dated not earlier than thirty (30) days prior to the Closing
Date. In addition, Seller shall provide Purchaser with signed leases (including
a signed lease for Arhaus if an estoppel is not required to be provided) which,
when aggregated with the leases for which estoppels are provided, represent at
least 90% of the NOI for the retail portion of the center.
(b)    The Title Company shall be in a position to issue a new or updated Title
Policy with such endorsements as may be requested by Purchaser prior to the end
of the Due Diligence Period (to the extent such endorsements are offered by the
Title Company); and
(c)    All of the Seller’s representation and warranties shall be true and
correct in all material respects on the Closing Date.
8.
REPRESENTATIONS AND WARRANTIES.

(a)     Each Seller represents, warrants and covenants to Purchaser, as of the
date hereof, as follows:

9

--------------------------------------------------------------------------------




(i)    To Seller’s knowledge, except as shown on (w) the list of Leases attached
hereto as Exhibit C (as to the representation made on the date of this
Agreement), (x) the list of Leases and Leases delivered on the Closing Date
pursuant to Section 10 below (as to the representation made as of the Closing
Date) (as applicable, the “Lease List”), (y) agreements listed in the Title
Commitment, there are no persons in possession or occupancy of the Property, or
any part thereof, or who have the right to such possession or occupancy;
(ii)    Neither the execution or delivery of this Agreement, the consummation of
the transaction contemplated hereby, nor the fulfillment of or compliance with
the terms and conditions hereof conflict with or result in a material breach of
any of the terms, conditions or provisions of any agreement or instrument to
which Seller is a party or by which Seller is bound;
(iii)    To Seller’s knowledge, there are no material contracts or agreements
affecting the Land or the Improvements which will survive Closing and be binding
upon Purchaser except as disclosed in Exhibits C, D and I attached hereto or in
the Title Commitment and, to Seller’s knowledge, no party is in material default
under any such Contracts;
(iv)    NSPG and Arbor are each duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization. Each of NSPG
and Arbor has or will have all necessary limited liability company power and
authority to enter into this Agreement and to consummate all of the transactions
contemplated herein. The respective individuals executing this Agreement on
behalf of NSPG and Arbor are duly authorized to execute, deliver and perform
this Agreement on behalf of their respective limited liability companies and to
bind NSPG and Arbor. This Agreement and all documents to be executed by Seller
and delivered to Purchaser hereunder (i) are and will be the legal, valid and
binding obligations of Seller, enforceable against Seller in accordance with
their terms, except to the extent enforceability is limited by bankruptcy and
other laws that relate to creditors’ rights; (ii) do not and will not contravene
any provision of Seller’s organizational documents, or to Seller’s knowledge,
any existing laws or regulations applicable to Seller, and (iii) will not result
in a material violation of any agreement, instrument, order, writ, judgment or
decree to which Seller or the Property is a party or subject;
(v)    The Company does not employ and has not employed any individual as an
employee;
(vi)    The Company is, and always has been, a limited liability company duly
organized and existing under the laws of the State of Delaware. The Company is
in good standing under the laws of the State of Delaware. The Company has the
requisite limited liability company power and authority to own, operate, lease
and encumber the Property and to carry on its business as it is now being
conducted. The Company is duly licensed or qualified to do business as a foreign
limited liability company and is in good standing under the laws of the State of
Michigan;

10

--------------------------------------------------------------------------------




(vii) The Company does not own, directly or indirectly, any capital stock or any
other equity interest in any corporation, partnership company, trust, limited
liability company or other legal entity, whether incorporated or unincorporated,
and the only property owned by the Company is the Property and related operating
accounts and reserve accounts;
(viii)    NSPG owns 50% of the Interests in the Company and Arbor owns 50% of
the Interests in the Company. The Interests are validly issued, fully paid and
non-assessable. There are no securities outstanding which are convertible into,
exchangeable for, or carrying the right to acquire, equity securities (or
securities convertible into or exchangeable for equity securities) of the
Company, or subscriptions, warrants, options, calls, convertible securities,
registration or other rights or other arrangements or commitments obligating the
Company to issue, transfer or dispose of any of its equity securities or any
ownership interest therein and there are no pre-emptive rights in respect of the
Interests. There are no outstanding obligations of the Company to repurchase,
redeem or otherwise acquire any Interests. Attached to Schedule 8(a)(viii) are
true copies of the Company’s current Operating Agreement, Articles of Formation
and any other currently effective limited liability company organizational
documents which in any way relate to the formation or limited liability
organization of the Company or directly or indirectly relate to any rights of
whatever nature or kind in any way involving the Interests;
(ix)    Each or NSPG and Arbor have good and valid title to the Interests, free
and clear of all liens, pledges, charges, security interests, rights of first
refusal or encumbrances of any kind (“Liens”). The Interests are not subject to
any voting or transfer restrictions (other than restrictions generally imposed
on securities under U.S. federal, state or foreign securities laws), other than
those contained in the Company’s operating agreement (which restrictions are
hereby waived by each Seller to the extent applicable to effectuate the sale
described in this Agreement).
(x)    “Taxes” shall mean any tax, charge or assessment by any Governmental
Authority, including but not limited to, any deficiency, interest, penalties and
reasonable attorneys’ and accountants’ fees and expenses incurred in connection
therewith. “Governmental Authority” means any federal, state, regional,
municipal, or local authority, agency, body, court or instrumentality,
regulatory or otherwise, domestic or foreign. “Tax Returns” shall mean all tax
returns, reports and declarations required by any Governmental Authority to have
been filed for or on behalf of the Company, or given to any of the Company’s
members prior to the Closing Date (except to the extent that the deadline for
filing has yet to pass). Seller represents and warrants that all Tax Returns
have been duly and properly filed with every applicable Governmental Authority,
and given to its members, and that to the extent any Taxes were due and payable
by the Company, or required to be withheld for any of the Company’s employees,
the Company caused all such Taxes to have been fully paid or withheld. There are
no Tax claims, audits or proceedings pending or threatened against the Company.
Notwithstanding any other term or condition

11

--------------------------------------------------------------------------------




of this Agreement, the representations and warranties contained in this Section
8(a)(x) are not subject to the Seller’s Threshold Liability or the Seller’s
Maximum Liability set forth in Section 17(a) below.
(xi)    Schedule 8(a)(xi) consists of (i) a list identifying the Company’s
balance sheet, related financial statements and cash flows (collectively the
“Financial Statements”). All Financial Statements have or will be delivered to
the Purchaser within ten (10) business days after the Effective Date, and all of
same were prepared from the Company’s books of account on an income tax basis
consistently applied, are accurate and complete in all material respects, and
fairly present the financial condition, results of operations and cash flows of
the Company at the dates and for the periods indicated, in all material
respects. The books of account of the Company accurately reflect all items of
income and expense and all assets and liabilities of the Company, in all
material respects, except as otherwise provided herein. To Seller’s knowledge,
the Company has no material liabilities not covered by insurance that are not
set forth on the financial statements provided to Purchaser or on Schedule
8(a)(xi) attached hereto. Outstanding liabilities of the Company set forth in
Section 13 hereof shall be prorated as of the Closing Date, as provided herein.
(xii)    Except as listed on Schedule 8(a)(xii) no actions, suits, claims,
investigations or proceedings (collectively, the “Actions”) (a) are pending or
to Seller’s knowledge threatened against the Company; (b) have been served upon
the Company, nor has the Company initiated any court, administrative or
bankruptcy proceedings in any way involving or relating to the Company or the
Property, nor to the Seller’s knowledge, have any of same been filed, or
threatened in writing, with respect to the Company or the Property; or (c) have
been rejected for a legal defense by the applicable insurance carrier insuring
the action, suit, claim or proceeding. With respect to all such Actions, not
listed on Schedule 8(a)(xii) which arise after the Effective Date of this
Agreement, Seller hereby agrees that it shall promptly disclose all of same to
Purchaser in writing following Seller’s receipt of written notice of such
Action, and shall promptly send notice of such action to the applicable
insurance carrier for coverage and defense. To Seller’s knowledge, there is no
state of facts or events which could reasonably be expected to form the basis of
any material Actions.
(xiii)    Except as itemized on Schedule 8(a)(xiii), (a) the Company has
received no written notices from any Governmental Authority that the Land and
Improvements are in violation or noncompliance with applicable laws,
regulations, ordinances and codes, and (b) the Company has received no written
notices that it has failed to obtain approvals, permits or licenses required to
operate the Improvements as may be required by any applicable Governmental
Authority.
(xiv)    Except as itemized on Schedule 8(a)(xiv), (a) the Company is in
compliance with and has completed all requirements under the Brownfield Plan for

12

--------------------------------------------------------------------------------




the Property and to Seller’s knowledge, there are no hazardous substances,
petroleum wells or underground storage tanks on the Property and the Property is
in compliance with all Environmental Laws (the term “Environmental Laws” shall
include, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act (“CERCLA”), 42 U.S.C. § 9601 et seq. and the
Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. § 6901 et seq., as
amended from time to time; and any similar federal, state and local laws and
ordinances and the regulations and rules implementing such statutes, laws and
ordinances).
(xv)    All of the currently executed Leases and any of the Proposals (as that
term is defined in Section 19 (b) below) have been delivered to the Purchaser,
and each is a full and complete copy thereof. Except as set forth on Schedule
8(a) (xv), to Seller’s knowledge, no Tenant is currently in default beyond any
applicable grace period under its Lease, and the current Lease List attached as
Exhibit C of this Agreement is true and accurate in all material respects. The
Seller agrees to update the Lease List and Schedule 8(a) (xv) prior to the
Closing. Except as provided in the Leases, or any of the Proposals, or as
otherwise disclosed to Purchaser, no brokerage commissions are due related to
the current term of any Lease existing as of the Effective Date, or any renewal
or extension thereof.
(b)    Purchaser represents and warrants to Seller, now and again on the Closing
Date, that: (i) Purchaser has all necessary limited partnership power and
authority to enter into this Agreement and to consummate all the transactions
contemplated herein, (ii) the individuals executing this Agreement on behalf of
Purchaser are duly authorized to execute, deliver and perform this Agreement on
behalf of Purchaser and to bind Purchaser from and after Closing, and (iii) this
Agreement and all documents to be executed by Purchaser and delivered to Seller
hereunder (A) are and will be the legal, valid and binding obligations of
Purchaser, enforceable in accordance with their terms, except to the extent
enforceability is affected by bankruptcy or similar laws affecting creditors’
rights (B) do not or will not contravene any provision of Purchaser’s
organizational documents, or to Purchaser’s knowledge any existing laws and
regulations applicable to Purchaser, and (C) will not result in a material
violation of any agreement, instrument, order, writ, judgment or decree to which
Purchaser is a party or is subject.
(c)    None of the representations and warranties of Seller and Purchaser
contained in this Agreement or in any of the Closing Documents shall merge into
the documents pursuant to which the Interests are transferred to Purchaser,
except as expressly provided herein, and all shall survive the Closing Date or
termination of this Agreement for a period of one (1) year (the “Survival
Period”) unless otherwise specified herein. All rights of Purchaser hereunder or
under any of the Closing Documents, with respect to any surviving representation
or warranty of Seller (“Surviving Obligations”) shall be deemed waived if
Purchaser does not, by written notice to Seller, advise Seller of any alleged
breach of such representation or warranty prior to the expiration of the
Survival Period. Subject to the limitation set forth in the two (2) immediately
preceding sentences, all remedies shall be those set forth in Section 16 below
(except as otherwise expressly provided herein or in the Escrow Agreement), and
notwithstanding anything herein to the contrary, Seller’s liability under any
representation, warranty, covenant or indemnity made hereunder or in

13

--------------------------------------------------------------------------------




any of the Closing Documents shall in no event exceed the aggregate Seller’s
Maximum Liability (as hereinafter defined) excepting however, that a breach by
either Seller Member of its respective representations relating to such Seller
Member’s title to such Seller’s Interests shall not be limited to the Seller
Maximum Liability. The provisions of this Section 8(c) shall survive the
Closing.
(d)    Whenever Seller states in this Agreement that it “knows” or has
“knowledge” of a fact, or some similar statement, the parties hereto agree that
such representations only relate to the actual (and not constructive) knowledge
of either Thomas Stegeman or Max Reiswerg, with no duty to inquire.
9.
SELLER’S COVENANTS.

From and after the date of this Agreement through the Closing Date, Seller and
Seller’s agents shall cause the Company at the Company’s expense to:
(a)    maintain and operate the Property in a manner consistent with current
practice and materially perform its obligations under the Leases, Contracts and
Licenses;
(b)    keep in existence all fire and extended coverage insurance policies, and
all liability insurance policies that are in existence as of the date of this
Agreement with respect to the Property;
(c)    promptly advise Purchaser in writing of any changes in circumstances that
would render the representations and warranties made by Seller herein false or
misleading in any material respect;
(d)    upon written notice from Purchaser on or before Closing, cause the
Company to give appropriate notices of termination of Contracts designated by
Purchaser (but only to the extent termination is permitted thereunder without a
penalty); provided, however, that if the notice period required to terminate
such Contracts will not have run prior to Closing, Purchaser shall accept the
termination of the Contract consistent with the notice period provided in the
respective Contract;
(e)    not to further pledge or otherwise encumber any of the Property;
(f)    not permit the Company to acquire or agree to acquire, by merging or
consolidating with, or by purchasing any equity interest in or any portion of
the assets of, or by any other manner, any business or any corporation,
partnership, association or business organization or division thereof, or
otherwise acquire or agree to acquire any amount of assets, or otherwise conduct
any business activities of whatever nature or kind other than in the ordinary
course of business;
(g)    not permit the Company to make any material changes in its present
accounting methods, except as required by law, rule, regulation or GAAP, or
other method currently used by the Company;
(h)    not permit the Company to, (i) make or rescind any express or deemed
material election relating to taxes, (ii) materially change any of its methods
of reporting income or

14

--------------------------------------------------------------------------------




deductions for Federal income tax purposes, except as may be required by
applicable law; or (iii) file any material tax return other than in a manner
consistent with past custom and practice; and
(g)    pay all obligations (or the installment thereof then due and payable, if
any such obligations are payable in installments) relating to any capital
charges, impound, connection or development fees imposed by any Governmental
Authority, or any public or private utility relating to the Land and
Improvements which are due and payable prior to the Closing Date.
10.    DELIVERY OF DOCUMENTS.
(a)    On the Closing Date, Seller shall deliver the following documents (the
“Closing Documents”) to Purchaser, all duly executed and if to be recorded,
acknowledged, by Seller, where appropriate, each of which shall be a condition
precedent to Purchaser’s obligation to close the transaction contemplated by
this Agreement (and one or more of which may be waived in writing by Purchaser,
in its sole discretion, on or prior to the Closing Date) in form and substance
specified below, or if not specified, in form and substance reasonably
acceptable to Purchaser and Seller:
(i)    an assignment and assumption of membership interests, in the form of
Exhibit F attached hereto (the “Assignment and Assumption”);
(ii)    To the extent required by the Title Company, an Owner’s statement or
affidavit in the form annexed hereto as Schedule 10(a)(ii) (the “Title
Affidavit”);
(iii)    Seller’s executed counterparts of a closing and proration statement;
(iv)    a certification of nonforeign status satisfying Section 1445 of the
Internal Revenue Code of 1986, as amended;
(v)    evidence of Seller’s existence and authority to perform its obligations
under this Agreement, in form and substance reasonably satisfactory to the Title
Company and the Purchaser;
(vi)    all keys and access cards to, and combinations to locks and other
security devices located at, the Property, if applicable;
(vii)    all of the original Leases, Contracts and Licenses in possession or
control of Seller or the Company (or copies thereof to the extent not in
Seller’s or the Company’s possession), and all Books and Records in Seller’s
possession or control [Purchaser can do this on its own]
(viii)    [Intentionally deleted.]
(ix)    a certificate in the form of Exhibit H recertifying the representations
and warranties set forth in Section 8(a) above as of the Closing Date;

15

--------------------------------------------------------------------------------




(x)    an executed counterpart of the amendment to the Company’s Operating
Agreement in a form to be agreed upon prior to expiration of the Due Diligence
Period; and
(xi)    all other documents and deliverables as are required by this Agreement.
(b)    On the Closing Date, Purchaser shall deliver the following to Seller, in
form and substance reasonably acceptable to Seller or in form as required under
this Agreement, all duly executed by Purchaser, where appropriate, each of which
shall be a condition precedent to Seller’s obligation to close the transaction
contemplated by this Agreement:
(i)    Purchaser’s counterparts of the Assignment and Assumption;
(ii)    Purchaser’s counterparts of the closing and proration statement;
(iii)    a certified copy of the resolutions or consent of Purchaser authorizing
the transaction contemplated by this Agreement or other satisfactory evidence of
authorization;
(iv)    a certificate recertifying the representations and warranties set forth
in Section 8(b) as of the Closing Date;
(v)    the Purchase Price in accordance with Section 3 hereof, plus or minus
prorations and adjustments;
(vi)    executed counterparts of the amendment to the Company’s Operating
Agreement in a form to be agreed upon prior to expiration of the Due Diligence
Period; and
(vii)    such other documents, instruments or agreements as may be reasonably
requested by Seller or Title Company or the escrow agent, in order to issue the
Title Policy in accordance with Section 4(b), or to otherwise consummate the
Closing.
11.
FIRE OR CASUALTY.

In the event of damage to the Property by fire or other casualty prior to the
Closing Date, Seller shall promptly notify Purchaser of such fire or other
casualty. If the fire or other casualty causes damage which would cost in excess
of $1,000,000 to repair (as determined by a licensed engineer or architect
retained by Purchaser in good faith), or permit any tenant under a Lease to
terminate its Lease, then Purchaser may elect, by written notice to be delivered
to Seller on or before the sooner of (i) the twentieth (20th) day after
Purchaser’s receipt of such notice or (ii) the Closing Date, to either:
(a) close the transaction contemplated by this Agreement, in which event all
insurance proceeds received prior to Closing shall be retained by the Company
and deemed part of the Property to be transferred at Closing and Purchaser shall
be entitled to a credit in the amount of any applicable deductibles or expended
by Seller or the Company solely in connection with the

16

--------------------------------------------------------------------------------




repair or replacement of the Property following such casualty, or (b) terminate
this Agreement, and receive a return of the Earnest Deposit in which case the
parties hereto shall have no further obligations hereunder (except for
obligations that are expressly intended to survive the termination of this
Agreement). If the damage to the Property by fire or other casualty prior to the
Closing Date would cost $1,000,000 or less to repair (as determined by a
licensed engineer or architect retained by Purchaser in good faith) and not
permit any tenant under a Lease to terminate its Lease, Purchaser shall not have
the right to terminate its obligations under this Agreement by reason thereof,
and Seller shall have the right to elect to either repair and restore the
Property to the condition that existed before such damage if such repair or
restoration may be completed prior to the Closing Date, but if Seller does not
do so prior to Closing, then all insurance proceeds received prior to Closing
shall be retained by the Company and deemed part of the Property to be
transferred at Closing and Purchaser shall be entitled to a credit in the amount
of any applicable deductibles. For purposes of this Section 11, the term
“Property” shall be limited to and refer only to the Land and Improvements.
12.
CONDEMNATION.

If, prior to the Closing Date, all or any part of the Property is taken by
condemnation or a conveyance in lieu thereof, or if Seller receives notice of a
condemnation proceeding with respect to the Property, then Seller shall promptly
notify Purchaser of such condemnation or conveyance in lieu thereof. If the
taking or threatened taking involves a material portion of the Property
(hereinafter defined), Purchaser may elect, by written notice to be delivered to
Seller on or before the sooner of (i) the twentieth (20th) day after Purchaser’s
receipt of such notice, or (ii) the Closing Date, to terminate this Agreement,
in which event the Earnest Deposit shall be returned to Purchaser, and the
parties hereto shall have no further obligations hereunder (except for
obligations that are expressly intended to survive the termination of this
Agreement). If Purchaser elects to close this transaction notwithstanding such
taking or condemnation, all condemnation awards received prior to Closing shall
be retained by the Company and deemed part of the Property to be transferred at
Closing or expended by Seller or the Company solely in connection with the
repair or replacement of the Property following such taking. As used herein, a
“material portion of the Property” means any part of the Property reasonably
required for the operation of the Property in the manner operated on the date
hereof; provided, that the cost of restoration thereof shall exceed $500,000 in
the reasonable estimate of Seller except that any taking that would permit a
tenant to terminate its Lease shall in all cases be deemed a taking involving a
material portion of the Property. If any taking or threatened taking does not
involve a material portion of the Property, Purchaser shall be required to
proceed with the Closing, in which event all condemnation awards received prior
to Closing shall be retained by the Company and deemed part of the Property to
be transferred at Closing. For purposes of this Section 12, the term “Property”
shall be limited to and refer only to the Land and Improvements.
13.    ADJUSTMENTS AND PRORATIONS.
Adjustments and prorations with respect to the Property shall be computed and
determined between the parties as of 12:01 a.m. on the Closing Date as follows:

17

--------------------------------------------------------------------------------




(a)    General real estate taxes, special assessments and personal property
taxes shall be prorated as of the Closing Date based on the then current taxes
(if known, based on final tax bills for such period, and if not known, based on
the most recent ascertainable taxes) and the special assessments due and owing
prior to Closing, and Seller or Purchaser shall receive a credit at Closing, as
appropriate. Without affecting the obligations set forth in this Section 13, the
prorations for real and personal property taxes shall be equitably prorated on a
“net” basis (i.e., adjusted for all tenants’ liabilities and payments of
additional rent under the Leases for proportionate share of taxes and
assessments if any, for such items). If final taxes or special assessments are
not known as of the Closing, the parties agree to reprorate when such amounts
become known.
(b)    All rents and other sums receivable from tenants of the Property, which
were earned and attributable to the period prior to the Closing Date, will be
credited to Seller to the extent that such rents have been collected on or
before the Closing Date. Rents earned and attributable to the period beginning
on the Closing Date and thereafter will be paid to the Company by the tenants,
or credited to Purchaser at Closing (if such rents are received by the Company
prior to the Closing Date). All payments from tenants, on account of rent or
otherwise, received by Seller on behalf of the Company after the Closing Date,
whether attributable to the period prior to or after the Closing Date, shall be
deemed to be held in trust by Seller for Purchaser and shall be promptly
delivered to Purchaser by Seller for application as provided in this Section 13.
All payments from tenants, on account of rent or otherwise, received after the
Closing Date by the Company or by Purchaser on behalf of the Company and all
amounts received from Seller by Purchaser pursuant to the immediately preceding
sentence, shall be applied first to rent or other sums then due under the Leases
attributable to the month in which the Closing Date occurs, then to the period
after the Closing Date on account of rents earned and attributable to such
period, and then to Seller on account of rents which were earned and
attributable to the period prior to the Closing Date. Any customary
out-of-pocket costs incurred by Purchaser in collection of delinquent rentals
shall be deducted by Purchaser prior to the payment to Seller on account of
delinquent rentals as provided herein. Purchaser shall cause the Company to bill
tenants for delinquent rentals, but need not initiate legal proceedings. Seller
shall have the right to contact tenants to request payment of delinquent rentals
after the Closing Date and institute legal proceedings to collect such
delinquent rentals, but shall have no right to evict any tenant. Any such
enforcement or collection efforts by Seller shall be at Seller’s sole expense.
(c)    On the Closing Date, Seller shall either (i) deliver to the Company if
not already held by it, in cash, or (ii) receive as a credit against the
Purchase Price, an amount equal to all cash security deposits made by tenants
occupying the Property which were paid to the Company by such tenants and which
shall not have been applied by the Company or otherwise pursuant to the Leases,
together with interest owing thereon pursuant to the applicable Lease, if any,
and together with a listing (certified as true and correct by Seller) of the
tenants to which such deposits and interest are owing.
(d)    All amounts payable, owing or incurred in connection with the Property
under the Contracts to be retained by the Company shall be prorated as of the
Closing Date.

18

--------------------------------------------------------------------------------




(e)    All utility deposits, if any, may be withdrawn by and refunded to Seller,
and Purchaser shall make replacement deposits on behalf of the Company for
utilities as may be required by the respective utilities involved.
(f)    All utility charges that are not separately metered to tenants shall be
prorated to the Closing Date and Seller shall obtain a final billing therefor
and pay any amounts owing therein for the period prior to the Closing Date and
Purchaser shall pay any amounts owing for the period on and after the Closing
Date. To the extent that utility bills cannot be handled in the foregoing
manner, they shall be prorated as of the Closing Date based on the most recent
bills available and reprorated when such final bills become known.
(g)    Purchaser shall pay all leasing commissions and tenant improvement costs
payable with respect to Leases (other than for any Required Lease) approved by
Purchaser and entered into after the date of this Agreement in accordance with
the terms of Section 19(b) of this Agreement. If Seller has paid or caused the
Company to pay such amounts prior to the Closing Date, Purchaser shall reimburse
Seller for such payments at Closing. Seller shall pay all other leasing
commissions and tenant improvement costs payable with respect to all other
Leases except those referenced in the preceding sentence.
(h)    Seller and Purchaser agree that as soon as reasonably possible after the
close of the calendar year of the Closing, the parties shall undertake a final
master reconciliation of CAM, taxes and other pass-throughs and additional rent
(including without limitation, percentage rent) with respect to the Leases and
the Property. Such reconciliation shall be final. For purposes hereof, Seller
and Purchaser shall each prepare tenant reconciliations for their respective
applicable periods of ownership of the Interests. Purchaser shall transmit such
information to the tenants.
(i)    Unless provided otherwise hereinabove, such other items as are
customarily prorated in a purchase and sale of the type contemplated hereunder
shall be prorated as of the Closing Date.
(j)    All wages, salaries and benefits of retained Employees, if any, shall be
apportioned between Purchaser and Seller.


(k)    Notwithstanding anything in this Section 13 to the contrary, if any
tenant under a Lease is obligated to pay any prorated item directly to the
entity imposing same, such portion of the prorated item shall not be apportioned
between Seller and Purchaser. If any item of income or expense set forth in this
Section 13 is subject to final adjustment after Closing, then Seller and
Purchaser shall make, and each shall be entitled to, an appropriate reproration
to each such item promptly when accurate information becomes available, but in
any event prior to one (1) year from the date of Closing. Any such reproration
shall be paid promptly in cash to the party entitled thereto.


(l)    All insurance policies and Seller’s property manager’s management
agreement and listing agreement (if any) shall be terminated as of the Closing
Date and there shall be no proration with respect to these items.

19

--------------------------------------------------------------------------------




(m)    Each of the provisions of this Section 13 shall survive the Closing until
the later of (i) one (1) year from the date of Closing or (ii) with respect to
real estate taxes three (3) months after the issuance of the final tax bills for
the year in which the Closing occurs.
14.
CLOSING COSTS.

Seller shall pay: (a) the costs of the Title Policy, including any endorsements
or deletions thereto, excepting the costs of any special endorsements required
by Purchaser or Purchaser’s lender; (b) the costs of recording any releases
required to clear title to the Property pursuant to this Agreement; (c) Seller’s
attorneys’ fees; (d) one-half of any transfer or recordation taxes or other
charges imposed upon the transfer of the Property or the Interests; and (e)
one-half of any escrow fees. Purchaser shall pay: (w) the costs of any special
endorsements to the Title Policy required by Purchaser or Purchaser’s lender;
(x) Purchaser’s attorneys’ fees; (y) one-half of any transfer or recordation
taxes or other charges imposed upon the transfer of the Property or the
Interests; and (z) one-half of any escrow fees.


15.
POSSESSION.

Except as provided in Sections 11 or 12 hereof, at Closing, the Company shall
have possession of the Property, free and clear of all liens and claims other
than those liens and claims permitted pursuant to Section 4(b) hereof.
16.
DEFAULT; ESCROW.

(a)    If Seller defaults hereunder before Closing in any material respect and
fails to cure such default within thirty (30) days after written notice of such
default, or if the representations and warranties set forth in this Agreement
shall not be true and correct in all material respects as of the Closing Date,
Purchaser’s sole remedy shall be to either (a) terminate this Agreement and
receive a return of the Earnest Deposit, in which event each of the parties
hereto shall be relieved of any further obligation to the other arising by
virtue of this Agreement (except for obligations that are expressly intended to
survive the termination of this Agreement), or (b) pursue specific performance
of this Agreement. In no event shall Purchaser be entitled to make any claims
against Seller nor shall Seller be liable under any representation, warranty,
certification, covenant, agreement, obligation or indemnity made hereunder or
under any of the Closing Documents or otherwise in connection with the
transactions contemplated herein if such claim is either (i) made prior to the
Closing, (ii) is based upon or arises out of any inaccuracy in or breach of any
of the representations, warranties or covenants of Seller contained in this
Agreement if Purchaser had actual knowledge (for purposes of this Section 16 (a)
“actual knowledge” shall be limited to matters of which Purchaser has knowledge
based upon receipt of notice from Seller) of such inaccuracy or breach prior to
the Closing or (iii) for an amount of less than $50,000 in the aggregate for all
such claims (the “Seller’s Threshold Liability”). Furthermore, in no event shall
Seller be liable for any actual, special, punitive, speculative or consequential
damages, nor shall Seller’s liability under any representation, warranty,
certification, covenant, agreement, proration, reproration, obligation or

20

--------------------------------------------------------------------------------




indemnity made hereunder or under any of the Closing Documents or otherwise in
connection with the transactions contemplated herein exceed $1,060,000 in the
aggregate (the “Seller’s Maximum Liability”), excepting however, that a breach
by either Seller of its respective representations relating to such Seller’s
title to such Seller’s Interests shall not be limited to the Seller Maximum
Liability but shall be limited to such Seller’s portion of the Purchase Price.
(b)    Excepting a breach by either Seller of its respective representations
relating to such Seller’s title to such Seller’s Interests, none of Seller’s
direct or indirect partners, members, managers, officers, agents or employees
shall have any personal liability of any kind or nature or by reason of any
matter or thing whatsoever under, in connection with, arising out of or in any
way related to this Agreement, the Closing Documents or the transactions
contemplated herein. At Closing, an escrow in the amount of Seller’s Maximum
Liability (the “Holdback Amount”) shall be established with the Escrow Agent and
such Holdback Amount shall be held pursuant to the Escrow Agreement as security
for possible claims by Purchaser against Seller. Satisfaction of any and all
claims by Purchaser against Seller (excepting a breach by either Seller Member
of its respective representations relating to such Seller Member’s title to such
Seller’s Interests) shall only be satisfied from the Holdback Amount. Provided
that no claims by Purchaser against Seller are then pending, the Holdback Amount
(or balance thereof) held by the Escrow Agent at the end of the first
anniversary of the Closing Date shall be disbursed to Seller.
(c)    If Purchaser defaults hereunder, this Agreement shall terminate and
Seller shall retain the Earnest Deposit as liquidated damages in full settlement
of all claims against Purchaser (with the exception of claims against Purchaser
related to obligations which are expressly stated to survive the termination of
this Agreement). The parties agree that the amount of actual damages that Seller
would suffer as a result of Purchaser’s default would be extremely difficult to
determine and have agreed, after specific negotiation, that the amount of the
Earnest Deposit is a reasonable estimate of Seller’s damages and is intended to
constitute a fixed amount of liquidated damages in lieu of other remedies
available to Seller and is not intended to constitute a penalty.
17.    NOTICES.
Any notice, demand, request or other communication which either party hereto may
be required or may desire to give under this Agreement shall be in writing and
shall be deemed to have been properly given if: (x) sent by registered or
certified mail, postage prepaid, return receipt requested (effective three (3)
business days following the date on which it is deposited in the U.S. Mail); (y)
sent by a nationally recognized overnight delivery service (effective one (1)
business day after delivery to such courier for overnight service); or (z) sent
by electronic mail (effective on the date sent provide it is followed by another
permitted means of delivery), in each case addressed in accordance with Section
10 or Section 11 (as applicable) of the Summary Statement or to such other or
additional address as either party might designate by written notice to the
other party. Any notice permitted or required to be delivered hereunder may be
delivered by the attorney for either party hereto.

21

--------------------------------------------------------------------------------




18.
BROKERS.

Each of Seller and Purchaser represents and warrants to the other that it has
not dealt with any brokers, finders or agents with respect to the transaction
contemplated hereby. Each party agrees to indemnify, defend and hold harmless
the other party, its successors, assigns and agents, from and against the
payment of any commission, compensation, loss, damages, costs, and expenses
(including without limitation reasonable attorneys’ fees and costs) incurred in
connection with, or arising out of, claims for any broker’s, agent’s or finder’s
fees of any person claiming by or through such party. The obligations of Seller
and Purchaser under this Section 18 shall survive the Closing and the
termination of this Agreement.
19.
LEASING COSTS AND LEASE APPROVAL

(a)    Leasing Costs.
Except as provided in this Section 19, Seller agrees to pay or discharge at or
prior to Closing all leasing commissions, costs for tenant improvements, legal
fees and other costs and expenses (collectively, “Leasing Costs”) that are due
and payable as of the Closing Date with respect to the Required Leases;
provided, however, that Seller shall have no obligation to pay, and as of
Closing, Purchaser shall assume the obligation to pay, all Leasing Costs owed by
Purchaser pursuant to the terms of Section 13(g) above for new leases approved
by Purchaser under Section 19 (b).
(b)    Lease Approval.
After the Effective Date, Seller shall not (i) amend any Leases, (ii)
voluntarily cancel or terminate any Leases, or (iii) execute any new Leases
without the prior written consent of Purchaser, which consent shall not be
unreasonably withheld, delayed or conditioned. Specifically, Purchaser’s
approval shall be required prior to execution of either of the proposed leases
for (y) Sola Salon Studios in space C-203 or (z) VIE Fitness & Spa in space
C-205. After the Effective Date, Seller shall submit to Purchaser a proposal
(“Proposals”) describing the economic terms of any proposed lease, lease
amendment, or cancellation of an existing Lease, along with any financial
information on the tenant in Seller’s possession. Purchaser shall provide its
written approval or disapproval of such Proposal within ten (10) days after
receipt of any Proposal delivered after the Effective Date. In the event
Purchaser disapproves any Proposal, Purchaser’s notice of disapproval shall
include the reasons for such disapproval. In the event Purchaser approves any
such Proposal, Purchaser shall be responsible for all tenant improvement costs
and leasing commissions payable with respect to such Proposal. The Company shall
have the right to execute the lease document evidencing a Proposal approved by
Purchaser provided the Seller’s standard lease form is utilized without material
modifications, or with such material modification as shall be identified in any
Proposal.
20.
ASSIGNMENT.

Purchaser shall neither assign its rights nor delegate its obligations hereunder
without obtaining Seller’s prior written consent, which consent shall not be
unreasonably withheld.

22

--------------------------------------------------------------------------------




Notwithstanding anything to the contrary contained in this Section 20, Purchaser
shall have the right to assign its rights hereunder to Glimcher Realty Trust, a
Maryland Real Estate Investment Trust (“GRT”) or to any entity that owns or is
owned in whole or in part by Purchaser, GRT, or to a partnership of which
Purchaser, GRT or an affiliate is a general partner provided that concurrently
with any such assignment, such affiliate assumes, in writing, those obligations
imposed under this Agreement, the Confidentiality Agreement and the Access
Agreement, and provides a fully executed counterpart of such assignment to
Seller, and provided further, that Purchaser shall remain fully liable for all
of Purchaser’s obligations under this Agreement, the Confidentiality Agreement
and the Access Agreement.
21.
MISCELLANEOUS.

(a)    Time is of the essence of each provision of this Agreement.
(b) This Agreement and all provisions hereof shall extend to, be obligatory upon
and inure to the benefit of only the parties hereto and the respective heirs,
legatees, successors and permitted assigns of the parties hereto.
(c)     Except as provided herein, this Agreement, the Confidentiality
Agreement, the Access Agreement and the Escrow Agreement contain the entire
agreements between the parties relating to the transactions contemplated hereby.
(d)    This Agreement shall be governed by and construed in accordance with the
laws of the State where the Land is located.
(e)    If any of the provisions of this Agreement or the application thereof to
any persons or circumstances shall, to any extent, be deemed invalid or
unenforceable, the remainder of this Agreement and the application of such
provisions to persons or circumstances other than those as to whom or which it
is held invalid or unenforceable shall not be affected thereby.
(f)    This Agreement and any document or instrument executed pursuant hereto
may be executed in any number of counterparts, each of which shall be deemed an
original, but all of which, together, shall constitute one and the same
instrument.
(g)    From and after the date hereof, except as provided in Section 21(l)
below, Seller shall not prepare and issue any releases of information relating
to the sale of the Interests without Purchaser’s consent, and any inquiries
regarding the transaction contemplated hereby shall be responded to by Seller
only after consultation with Purchaser and with Purchaser’s approval. The
provisions of this Section 21(g) shall survive the Closing or earlier
termination of this Agreement.
(h)    If either party institutes a legal action against the other relating to
this Agreement or any default hereunder, the unsuccessful party to such action
will reimburse the successful party for the reasonable expenses of prosecuting
or defending such action, including without limitation reasonable attorneys’
fees and disbursements and court costs. The obligations under this Section 21(h)
shall survive the termination of this Agreement.

23

--------------------------------------------------------------------------------




(i)    This Agreement shall not be construed more strictly against one party
than against the other merely by virtue of the fact that the Agreement may have
been prepared primarily by counsel for one of the parties, it being recognized
that both Purchaser and Seller have contributed substantially and materially to
the preparation of this Agreement.
(j)    If, under the terms of this Agreement and the calculation of the time
periods provided for herein, the Closing Date or any other date to be determined
under this Agreement should fall on Saturday, a Sunday, a legal holiday (Federal
or Michigan), then such date shall be extended to the next business day.
(k)    A facsimile, scanned and e-mailed copy, or photocopy signature on this
Agreement, any amendment hereto, any Closing Document or any notice delivered
hereunder shall have the same legal effect as an original signature, provided
that an original or final copy shall be delivered thereafter; and further
provided that nothing herein shall excuse either party from its obligation to
deliver an original signature on any document that is intended to be recorded.
(l)     The parties shall keep the terms of this Agreement confidential (and
Purchaser shall keep information it learns about the Property and/or the Company
confidential) and shall not disclose such terms and, in the case of Purchaser,
information, to any other parties without the other party’s prior written
consent, which consent shall be in each party’s sole discretion; provided,
however, that each party may, without obtaining such prior written consent, make
such disclosures as may be required by applicable laws or agreements by which
such party is bound, or to each such party’s managers, members, officers,
lenders, employees, attorneys, accountants, appraisers, insurance advisors,
consultants and similar third party professionals.
(m)    Either party shall be permitted to transfer the Interests (or interests
in the Property) as part of a tax-free like-kind exchange (the “Exchange”) under
Section 1031 of the Internal Revenue Code (the “Code”). Accordingly, each party
shall cooperate with each other in structuring the transfer of the Interests as
a tax-free like-kind exchange (forward and reverse type exchanges included);
Purchaser’s or Seller’s cooperation shall include, but not be limited to,
permitting the assignment by of rights under this Agreement to a qualified
intermediary (as defined in Treasury Regulation Section 1.1031
(k)-1(g)(4)(iii)), and/or entering into an agreement with a qualified
intermediary for the acquisition of the Interests. Notwithstanding the
foregoing, the party entering into the Exchange shall fully reimburse,
indemnify, defend and hold harmless the other party for all costs and expenses
it incurs in connection with the Exchange, and nothing in this Section 21(m)
shall permit either party to extend the Closing Date, require either party to
take title to any other property, or to incur any additional expenses or
liability. The provisions of this Section 21(m) shall survive Closing.
(n)    Purchaser and Seller each hereby agrees not to elect a trial by jury of
any issue triable of right by jury, and waives any right to trial by jury fully
to the extent that any such right shall now or hereafter exist with regard to
this agreement or any claim, counterclaim or other action arising in connection
therewith. This waiver of right to trial by jury is given knowingly and
voluntarily by Purchaser and Seller, and is intended to encompass individually
each instance and each issue as to which the right to a trial by jury would
otherwise accrue. Seller or Purchaser, as applicable, is hereby authorized to
file a copy of this section in any proceeding as conclusive evidence

24

--------------------------------------------------------------------------------




of this waiver by Purchaser or Seller, as applicable. The provisions of this
section 21(n) shall survive the closing or earlier termination of this
agreement.
(o)    Purchaser and Seller each represent and warrant to their knowledge that
as of the date hereof and as of the Closing Date, the following statements are
and shall be true, correct and complete without material misrepresentation or
omission: (i) such party is not a Prohibited Person (as defined below), (ii)
such party is in compliance with the Anti-Terrorism Laws (as defined below),
(iii) such party does not conduct any business or engage in any transaction or
dealing with any Prohibited Person, or deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order 13224 (as defined below), and (iv) such party has established
policies and procedures designed to prevent and detect money laundering,
including processes to meet all applicable anti-money laundering requirements of
the USA Patriot Act (as defined below). For purposes of the foregoing
representations and warranties: (i) “Anti-Terrorism Laws” are any laws related
to terrorism or money laundering, including Executive Order 13224 and the USA
Patriot Act, and any regulations promulgated under either of them,
(ii) ”Executive Order 13224” is defined as Executive Order Number 13224 on
Terrorism Financing, effective September 24, 2001, (iii) “Prohibited Person” is
defined as (a) a person or entity subject to the provisions of Executive Order
13224; (b) a person or entity owned or controlled by, or acting for or on behalf
of, an entity that is subject to the provisions of Executive Order 13224; (c) a
person or entity with whom Purchaser or Seller is prohibited from dealing by any
of the Anti-Terrorism Laws; (d) a person or entity that commits, threatens or
conspires to commit or supports “terrorism” as defined in Executive Order 13224;
(e) a person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department’s Office of Foreign Assets Control; or (f) a person or entity who is
affiliated with a person or entity described in clauses (a) through (e)
immediately above, and (g) “USA Patriot Act” is defined as the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, H.R. 3162, Public Law 107-56, as may be amended
from time to time.
22.    TAXES.
The Purchaser and the Seller shall work cooperatively together in an effort to
cause the Company’s K-1 statements and any other portions of its Tax Returns for
the year in which the Closing Date occurs to be filed and adjusted to reflect
that the Company was owned by the Seller prior to the Closing Date and by the
Purchaser and/or others thereafter, with all liabilities for Taxes accruing to
the Seller and the Purchaser in complete accord therewith. The obligations
contained in this Section 22 shall survive the Closing of this Agreement for a
period of three (3) years and shall not be subject to the Seller’s Threshold
Liability or the Seller’s Maximum Liability.
23.    PURCHASE PRICE ALLOCATION.
The Purchaser will engage Duff & Phelps to prepare an allocation of the portion
of the Purchase Price that is attributable to the Land and Improvements and
intangibles in a manner that reflects their fair market value in accordance with
IRS Code Section 1060 and will provide such allocation information to Seller
prior to expiration of the Due Diligence Period. Following Closing, the parties
agree that they each shall report the tax consequences of the sale of the

25

--------------------------------------------------------------------------------




Membership Interests on a jointly prepared IRS Form 8594 which shall reflect the
allocation of the Purchase Price among the Company’s assets as follows:
(a)
TIF - Two Million Five Hundred Thousand Dollars ($2,500,000.00).



(b)
Land and Improvements - Fifty Million Five Hundred Thousand Dollars
($50,500,000.00) and allocated among land, improvements and intangibles in
accordance with the determination of Duff & Phelps.





[NO FURTHER TEXT – SIGNATURES APPEAR ON NEXT PAGE]

26

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.
SELLER:        NSPG-ANN ARBOR, LLC,
    a Delaware limited liability company
    
By:     The North Shore Properties Group
Its:      Manager


By: /s/Max Reiswerg            
Max Reiswerg, Principal
    
And


ARBOR RETAIL LLC,
                        a Delaware limited liability company


                        
By: /s/Thomas A. Stegeman            
Thomas A. Stegeman, President




PURCHASER:
GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership

By:     Glimcher Properties Corporation,
a Delaware corporation, sole general partner




By: /s/Michael P. Glimcher        
Michael P. Glimcher
Chief Executive Officer





27

--------------------------------------------------------------------------------




List of Exhibits


Exhibit A    Legal Description of the Land
Exhibit B    List of Equipment, Fixtures and Personal Property
Exhibit C    Lease List
Exhibit D    List of Contracts
Exhibit E    Form of Tenant Estoppel Certificate
Exhibit F    Form of Assignment of Membership Interest
Exhibit G    Form of Tenant Notification Letter
Exhibit H    Recertification of Representations and Warranties
Exhibit I    Disclosure of Lease Matters/Pending Commissions
Exhibit J    Form of Escrow Agreement




List of Schedules


Schedule 2(b)            Required Leases
Schedule 3 (b)            OP Units Calculation and Terms
Schedule 4 (c)            Permitted Title Exceptions
Schedule 5 (a)            Due Diligence List
Schedule 8 (a) (viii)        Company Organizational Documents        
Schedule 8 (a) (xi)        Financial Statements and Contingent Liabilities
Schedule 8 (a) (xii)        Suits, Claims, Pending Actions
Schedule 8 (a) (xiii)        Government Notices
Schedule 8 (a) (xiv)        Brownfield Plan and Environmental Exceptions
Schedule 8 (a) (xv)        List of Tenant Delinquencies/Defaults
Schedule 10(a)(ii)        Form of Title Affidavit








--------------------------------------------------------------------------------




[exhibit10122imagea.jpg]






--------------------------------------------------------------------------------




[exhibit10122imageb.jpg]




--------------------------------------------------------------------------------




EXHIBIT B
List of Equipment, Fixtures and Personal Property


[List of items, if any, to be provided within 15 days of the Effective Date]






--------------------------------------------------------------------------------




EXHIBIT C
Lease List


Fully Executed Leases:


Tenant            Suite    SQFT
•
Arhaus    A-101    13,193

•
Running Fit    A-105    2,323

•
My Urban Toddler    A-107    2,170

•
Glassbox Coffee    A-111    2,121

•
Cafe Zola    B-101    4,423

•
Lill Studio    B-103    800

•
Brooks Brothers Flatiron    B-107    3,181

•
Anthropologie    C-101    7,451

•
Anthropologie    C-201    1,750

•
The North Face    C-105    6,000

•
Sur La Table    C-109    5,997

•
V2V    C-111    3,300

•
Pizzeria Biga    C-112    4,173

•
Blue Mercury    D-103    1,680

•
Hot Mama    D-105    2,400

•
Paper Source    D-107    2,400

•
Madewell    D-109    3,049

•
Lululemon    D-112    3,002







--------------------------------------------------------------------------------




EXHIBIT D
List of Contracts


[List of contracts, if any, to be provided within 15 days of the Effective Date]






--------------------------------------------------------------------------------




EXHIBIT E
Form of Tenant Estoppel Certificate


To:
[___________________________________], or its affiliate or assigns ("Purchaser")



RE:    Lease dated__________
between:__________________________________(“Landlord”) and
____________________________________________ (“Tenant”) (collectively, with any
amendments or modifications thereto as set forth in Exhibit A, the “Lease”) for
space known as Suite          at Arbor Hills Crossing, Ann Arbor Michigan
(“Leased Premises”)
Ladies and Gentlemen:
The undersigned hereby certifies as follows:


1.     The undersigned is the “Tenant” under the above-referenced Lease
(“Lease”) covering the above-referenced Premises (“Premises”).
2.     The Lease constitutes the entire agreement and is the only Lease or
agreement between landlord under the Lease (“Landlord”) and Tenant with respect
to the Premises, and the Lease has not been modified or amended in any respect
except as follows: (if left blank will deemed to be
“none”):_______________________________________________________ (as so assigned,
modified, changed, altered or amended, the ("Lease").
3.     The term of the Lease commenced on ____________, ____, and will expire on
________________,      .
4.    Tenant has accepted possession of the Premises and is the actual occupant
in possession and has not sublet or assigned its leasehold interest except
_______________.
5.    All improvements to be constructed on the Premises by Landlord have been
completed and accepted by Tenant and any tenant improvement allowances or other
allowances due from Landlord have been paid in full.
6.     As of this date, there exists no default, nor state of facts which, with
notice, the passage of time, or both, would result in a default on the part of
either Tenant or Landlord.
7.    Tenant has no defenses, set-offs, or counterclaims to the payment of rent
and all other amounts due from Tenant to Landlord under the Lease, and Tenant
has no claims or defenses to enforcement of the Lease.
8.     Tenant is currently obligated to pay annual fixed or base rent in monthly
installments of $[            ] per month. No base rent has been paid more than
30 days in advance and monthly installments of base rent have been paid through
______________, 2013.




--------------------------------------------------------------------------------




9.     The estimated monthly additional rent currently payable pursuant to the
Lease on account of real estate taxes, insurance, common area maintenance
expenses and other operating expenses in the total amount of $_________________
, based upon the following:
CAM:            $        
Real Estate Taxes:    $        
Insurance:        $        
Other:            $        
Such additional rent has been paid through and including __________________,
2013.
10.    Tenant is currently obligated to pay percentage rent, if any, as set
forth below (if left blank will deemed to be “none”):
_______________________________________________________________________.


11.    Tenant has deposited a Security Deposit in the amount of $            
with Landlord, and none of the Security Deposit has been applied by Landlord to
the payment of rents or any other amounts due under the Lease.
12.    Tenant has no option or preferential right to lease or occupy additional
space within the property of which the Premises are a part except
                . Tenant has no option or preferential right to purchase all or
any part of the Premises. Tenant has no right to renew or extend the terms of
the Lease except _________________________.
13.     Tenant has made no agreements with Landlord concerning free rent,
partial rent, rebate of rental payments or any other type of rental or other
concession except ____________________.
14. There has not been filed by or against Tenant a petition in bankruptcy,
voluntary or otherwise, any assignment for the benefit of creditors, any
petition seeking reorganization or arrangement under the bankruptcy laws of the
United States, or any state thereof, or any other action brought under said
bankruptcy laws with respect to Tenant.
15.    The person signing this Certificate on behalf of Tenant is duly
authorized to do so.
This Certificate is made to Purchaser in connection with the prospective
purchase by Purchaser or its nominee of the interests in the company which owns
the Premises. This Certificate may be relied on by Purchaser, any other party
which acquires an interest in the company or by the Purchaser’s Lender.
Dated this ____ day of ______________ 2013.
“TENANT”


By:    
Its:    






--------------------------------------------------------------------------------




EXHIBIT F
ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTERESTS


THIS ASSIGNMENT AND ASSUMPTION MEMBERSHIP INTERESTS (this “Assignment”) is
entered into as of the ____ day of ____________, 2013 (“Effective Date”),
between [NSPG-ANN ARBOR LLC, an Illinois limited liability company] [ARBOR
RETAIL LLC, a Delaware limited liability company] (“Assignor”), with an office
at; [__________________________________________and [GLIMCHER PROPERTIES LIMITED
PARTNERSHIP, a Delaware limited partnership    ] [NEWCO] (“Assignee”), with an
office at 180 East Broad Street, Columbus, Ohio 43215.
WHEREAS, Assignor is the owner and holder of a ______________ (___%) percent
membership interest (the “Membership Interest”) in RSW WASHTENAW LLC, a Delaware
limited liability company (the “Company”);
WHEREAS, pursuant to the terms of that certain Membership Interest Purchase and
Sale Agreement dated as of             , 2013 between Assignor and Assignee,
Assignor has agreed to sell and Assignee has agreed to purchase the Membership
Interest and to execute this Assignment in connection therewith.
NOW, THEREFORE, for ten ($10.00) dollars and other good and valuable
consideration paid by Assignee to Assignor, Assignor and Assignee hereby agree
as follows:
1.    Assignment. Assignor hereby sells, assigns, transfers and conveys to
Assignee the Membership Interest.
2.    Assumption. Assignee hereby accepts from Assignor the Membership Interest,
and assumes all of the obligations and liabilities of Assignor, as the holder of
the Membership Interest, accruing from and after the date hereof.
3.    Adoption of Operating Agreement. Assignee hereby accepts and adopts all of
the terms and conditions of the operating agreement of the Company from and
after the date hereof, and agrees to be bound by all the terms, articles and
conditions thereof.
4.    Withdrawal. Assignor hereby withdraws as a member from the Company (the
“Withdrawal”). The Withdrawal shall be effective as of the date hereof, without
the need for execution of any additional documentation.
5.    Effective Date. This Assignment is effective as of the date hereof, and
from and
after the date hereof that portion of the net profits or net losses and cash
flow of the Company allocable to the Membership Interest shall be credited,
charged or distributed, as the case may be, to Assignee and not to Assignor.
6.    Indemnification of Assignee. The Assignor shall indemnify, defend and hold
harmless Assignee, its agents, employees, officers, directors, managers,
members, legal




--------------------------------------------------------------------------------




representatives, successors and assigns from and against any liability, loss,
cost or expense (including but not limited to reasonable attorney’s fees and
expenses) incurred by Assignee as a result of such Assignor’s failure to perform
any of its obligations as holder of the Membership Interest to the extent that
such obligations accrued prior to the date hereof.
7.    Indemnification of Assignor. Assignee shall indemnity, defend and hold
harmless
Assignor, its agents, employees, officers, directors, managers, members, legal
representatives, successors and assigns from and against any liability, loss,
cost or expense (including but not limited to reasonable attorney’s fees and
expenses) incurred by Assignor as a result of Assignee’s failure to perform any
of its obligations as holder of the Membership Interest to the extent that such
obligations accrue on or after the date hereof.


8.    Miscellaneous. This Assignment shall inure to the benefit of and be
binding upon the parties hereto and their respective legal or personal
representatives, heirs, executors, administrators, successors, and assigns. No
third party shall have the benefit of any of the provisions of this Assignment
nor is this Assignment made with the intent that any person or entity other than
Assignor or Assignee rely hereon. If Assignor or Assignee resorts to a court of
law or equity in order to enforce the provisions of this Assignment as against
the other, the non-prevailing party shall pay the reasonable attorneys’ fees and
expenses of the prevailing party. No modification, waiver, amendment, discharge
or change of this Assignment shall be valid unless the same is in writing and
signed by the party against which the enforcement of such modification, waiver,
amendment, discharge or change is or may be sought. This Assignment shall be
construed and enforced in accordance with the laws of the State of Delaware.
This Assignment may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original, but all of which
shall together constitute one and the same agreement.


[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment the day
and year first above written.
ASSIGNOR:                    [NSPG-ANN ARBOR LLC,
an Illinois limited liability company


By:     The North Shore Properties Group
Its:      Manager


By:                     
Max Reiswerg, _____________]
[or]
[ARBOR RETAIL LLC,
a Delaware limited liability company
    


By:                     
Thomas A. Stegeman, President




ASSIGNEE:                    [GLIMCHER PROPERTIES LIMITED
                                PARTNERSHIP, a Delaware limited partnership
By:     Glimcher Properties Corporation
a Delaware corporation, sole general partner


By:                    
Name:                    
Title:                    ]
    
                        
[or]                        [NEWCO]






--------------------------------------------------------------------------------




EXHIBIT G
Form of Tenant Notification Letter
VIA CERTIFIED MAIL – RETURN RECEIPT REQUESTED


[Tenant name & address]




Re:
DBA Name

Arbor Hills Crossing
Ann Arbor, Michigan (the "Property")


Dear Tenant:


This notice is delivered to advise you that on             , 2013 (the
“Effective Date”) all of the membership interests in RSW WASHTENAW LLC, the
owner of the above-referenced Property were sold and assigned by NSPG-ANN ARBOR
LLC, an Illinois limited liability company (“NSPG”) and ARBOR RETAIL LLC, a
Delaware limited liability company (“Arbor” and NSPG and Arbor, collectively
“Seller”), to [GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited
partnership] (the “Purchaser”). Accordingly, you are hereby authorized and
directed to make all future payments under your lease and to address any and all
notices and other communications to the Landlord under or in connection with
your lease to the addresses listed below. [You are further advised that
Purchaser, has granted a mortgage in favor of __________________________
(together with its successors and assigns "Lender") on the above-referenced
Property in which you are a tenant. Pursuant to the mortgage, the Landlord has
granted a security interest in favor of Lender in the leases relating to the
Property and all rents, additional rent and all other monetary obligations to
Landlord thereunder (collectively, "Rent").] The Landlord hereby instructs and
authorizes you to disregard any and all previous notices sent to you in
connection with Rent and hereafter to deliver all Rent to the following new
address:
                
                


All checks should be made payable to “___________________”.






--------------------------------------------------------------------------------




You are hereby further advised that the Property will be managed by Glimcher
Properties Limited Partnership, as property manager, and Glimcher Development
Corporation, as services provider. In accordance with the terms of your lease,
copies of all future notices to landlord should be sent to:


[______________________, LLC]
c/o Glimcher Properties Limited Partnership
180 East Broad Street
Columbus, Ohio 43215
Attention: General Counsel


Also, in accordance with the provisions of your lease, please send an updated
Certificate of Insurance naming the Landlord [_________________, LLC] as Holder
and additional insured; and the property manager (Glimcher Properties Limited
Partnership) as additional insured parties. The Certificate of Insurance should
be sent to Landlord, Attention: Risk Management.


Enclosed is a copy of an IRS W-9 form certifying the Federal Tax ID number for
[             LLC] as well as a blank gross sales reporting form, with
instructions, for future use. Please forward these items to the appropriate
personnel of your company.


If you have any questions or need any additional information, please feel free
to contact the management office at (614) 621-9000.


SELLER:
NSPG-ANN ARBOR LLC        ARBOR RETAIL LLC,    
An Illinois limited liability company        a Delaware limited liability
company


        
By:          By: _____________________________     
                


PURCHASER:
[GLIMCHER PROPERTIES LIMITED PARTNERSHIP]




By:                     






--------------------------------------------------------------------------------




EXHIBIT H
RECERTIFICATION OF REPRESENTATIONS AND WARRANTIES
The undersigned hereby certifies that each of the representations and warranties
made by it in that certain Membership Interest Purchase and Sale Agreement dated
_____________ __, 2013 by and between the undersigned and
________________________________________________ are true, correct and complete
in all material respects as of the date hereof except
___________________________________________________________________________________________________________________________________________________________.
Dated ________________, 2013.






--------------------------------------------------------------------------------




EXHIBIT I
Disclosure of Lease Matters/Pending Commissions


There are no disputes with respect to any Leases.
Information on pending leasing commission to be provided within15 days of the
Effective Date




--------------------------------------------------------------------------------










--------------------------------------------------------------------------------

GLIMCHER RE-DRAFT – 8/6/2013



EXHIBIT J
Form of Escrow Agreement


ESCROW AGREEMENT
This ESCROW AGREEMENT (this “Agreement”) is dated as of _________, 2013
(the ”Effective Date”), by and among Glimcher Properties Limited Partnership, a
Delaware limited partnership (“Purchaser”), NPSG-Ann Arbor LLC, an Illinois
limited liability company (“NPSG”), Arbor Retail LLC, a Delaware limited
liability company (“Arbor” and together with NPSG, collectively “Seller”), and
Fidelity National Title Insurance Company, a California corporation, as escrow
agent (the “Escrow Agent”). Capitalized terms used but not otherwise defined
herein have the meanings ascribed to them in the Purchase Agreement referenced
below.
Recitals:


A.Pursuant to the Membership Interest Purchase and Sale Agreement (the “Purchase
Agreement”), dated as of the date hereof, by and among Purchaser and Seller,
Purchaser shall purchase and Seller shall sell all of the Interests;
B.    Pursuant to Section 3(a) of the Purchase Agreement, (i) within two (2)
business days after the Effective Date, Purchaser has agreed to deposit with the
Escrow Agent cash in an amount equal to Two Hundred Fifty Thousand Dollars
($250,000.00) (the “Initial Deposit”) as an earnest money deposit, and (ii) on
or before the expiration of the Due Diligence Period, Purchaser has agreed to
deposit with the Escrow Agent cash in an additional amount of One Million Five
Hundred Ninety Thousand Dollars ($1,590,000.00) (the “Additional Deposit” and
together with the Initial Deposit, the “Earnest Deposit”) as an additional
earnest money deposit, in each case to the account or accounts designated by the
Escrow Agent;
C.    Pursuant to Sections 2(d) and 16(b) of the Purchase Agreement, at closing
the Escrow Agent shall retain from the Earnest Deposit cash in an amount equal
to the sum of (i) One Million Sixty Thousand Dollars ($1,060,00.00) (the
“Holdback Amount”) for the purpose of satisfying indemnity claims by Purchaser
against Seller plus (ii) such additional cash as may be set forth on the
settlement statement signed by Purchaser and Seller at Closing (and if the
amount on the settlement statement exceeds the Earnest Deposit less the Holdback
Amount, Escrow Agent is hereby authorized to retain such excess amount from the
cash portion of the Purchase Price deposited by Seller with Escrow Agent at
Closing) (the “Credit Amount”); and
D.    The Escrow Agent is willing to accept the Earnest Deposit and the Credit
Amount and to hold, invest, disburse and apply the same in accordance with the
terms and conditions of this Agreement for the benefit of Purchaser and Seller.




--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the premises and of the mutual agreements,
representations, warranties, provisions and covenants herein contained and for
other good and valuable consideration, and intending to be legally bound, the
parties hereto hereby agree as follows:
1.    Appointment of the Escrow Agent. Purchaser and Seller hereby appoint the
Escrow Agent to serve as escrow agent hereunder and to hold the Escrow Fund (as
defined herein) in accordance with the terms, conditions and provisions of this
Agreement. The Escrow Agent hereby accepts such appointment and agrees to
perform all duties which are expressly set forth in this Agreement and to hold,
invest, disburse and apply the Escrow Fund (as defined below) in accordance with
the terms and conditions of this Agreement.
2.    Establishment of the Escrow Fund.
(a)    Within two (2) business days after the Effective Date, Purchaser will
deliver or cause to be delivered the Initial Deposit in immediately available
funds to the interest-bearing account set forth on Schedule A attached hereto
(the “Escrow Account”). On or before the expiration of the Due Diligence Period,
Purchaser will deliver or cause to be delivered the Additional Deposit in
immediately available funds to the Escrow Account. The Escrow Agent shall
promptly acknowledge to Purchaser and Seller in writing the receipt of each of
the Initial Deposit and the Additional Deposit.
(b)    The Earnest Amount, the Holdback Amount and the Credit Amount, as from
time to time invested as herein provided, together with all income, dividends
and interest, if any, accrued thereon, less any payments or other disbursements
pursuant to Section 3, is herein called the “Escrow Fund”. The Escrow Agent is
hereby authorized and directed to sell or redeem any such investments as it
deems necessary to make any payments or distributions required under this
Agreement.
(c)    The Escrow Agent shall invest all amounts held in the Escrow Account in
accordance with the instructions set forth on Schedule B.
(d)    Purchaser and Seller acknowledges that the Escrow Agent assumes no
responsibility whatsoever for bank failure, bank insolvency, bank holidays or
delay in disbursing the Escrow Funds due to bank or governmental regulation,
inability of the depository to pay such funds on demand or delay in transfer of
funds through the federal wire system, and further acknowledge that Federal
Deposit Insurance Corporation (“FDIC”) coverage applies up to a specified
maximum amount for each individual depositor including all of depositor’s
accounts at the same or related institution, and that Escrow Agent assumes no
responsibility for, nor will it be held liable for any loss occurring which
arises from the fact that the amount of the Escrow Account may cause the
aggregate amount of any individual depositor’s accounts to exceed the amount
insured by the FDIC. Purchaser and Seller have made their own independent
investigation of PNC Bank,

4



--------------------------------------------------------------------------------




the depositing banking institution which, absent any instructions to the
contrary on Exhibit B, will hold the Escrow Fund.
3.    Disbursement. The Escrow Fund shall be held and disposed of by the Escrow
Agent as follows:
(a)    Distribution of the Initial Deposit.
Prior to the expiration of the Due Diligence Period, upon the receipt by the
Escrow Agent of written instructions executed by Purchaser together with a copy
of the notice of termination delivered by Purchaser to Seller pursuant to
Section 5 (c) of the Purchase Agreement, the Escrow Agent shall promptly
disburse to Purchaser the Initial Deposit (including all net earnings thereon).
(b)    Post-Due Diligence Period Distribution of the Escrow Fund.
After the expiration of the Due Diligence Period, the Escrow Fund shall be
distributed by Escrow Agent in accordance with joint written instructions signed
by Purchaser and Seller. For this purpose, Purchaser’s and Seller’s signatures
on a settlement statement delivered to Escrow Agent at Closing shall constitute
joint written instructions.
(c)    Interpleader.
Upon twenty (20) days written notice to Purchaser and Seller, the Escrow Agent
may deposit, by means of an interpleader action or any other appropriate method,
with any court of competent jurisdiction, all amounts in the Escrow Fund, for
holding and disposition in accordance with the instructions of such court.
(d)    Payment to Seller. Unless otherwise instructed in the joint written
instructions, any amounts to be paid, delivered or disbursed to Seller pursuant
to this Section 3 shall be paid in equal proportions to NSPG and Arbor.
4.    Duties of the Escrow Agent.
(a)    The Escrow Agent shall hold and safeguard the Escrow Fund during the term
of this Agreement, shall hold such Escrow Fund in a trust account in accordance
with the terms of this Agreement and not as the property of Purchaser or Seller,
and shall hold and dispose of the Escrow Fund only in accordance with the terms
hereof. In exercising the rights, duties and obligations prescribed or conferred
by the terms of this Agreement, the Escrow Agent shall exercise that degree of
care, diligence and skill that a reasonable escrow agent would exercise in
comparable circumstances. The duties of the Escrow Agent hereunder are entirely
administrative and not discretionary. Under no circumstances will the Escrow
Agent be deemed to be a fiduciary to any party or any other person under this
Agreement. The Escrow Agent is obligated to act only in

5



--------------------------------------------------------------------------------




accordance with the written instructions received by it as provided in this
Agreement, is authorized hereby to comply with any orders, judgments or decrees
of any court or arbitration panel and shall not incur any liability as a result
of its compliance with such instructions, orders, judgments, or decrees, except
as otherwise provided herein.
(b)    The Escrow Agent shall provide Seller and Purchaser with monthly
statements showing income and disbursements, if any, of the Escrow Fund. Each of
Purchaser and Seller may examine the Escrow Fund and the records pertaining
thereto at any time during normal business hours at the Escrow Agent’s office
upon 48 hours prior notice and pursuant to the reasonable regulations of the
Escrow Agent.
5.    Limitation of Liability.
(a)    Subject to Section 5(b), the Escrow Agent shall not be liable to
Purchaser, Seller or any other party or parties for any losses, costs, claims,
damages, liabilities or expenses which they may suffer or incur by reason of any
one or more of the following (absent bad faith, willful misconduct or gross
negligence):
(i)    any action taken or omitted to be taken in accordance with the terms
hereof; or
(ii)    any action taken or omitted to be taken in reliance upon any document,
believed in good faith by it to be genuine and to have been signed or presented
by the proper party or parties duly authorized to do so, including any written
instruction or authorization to disburse as provided in this Agreement, all of
which writings the Escrow Agent shall be entitled to rely upon as to due
execution, validity and effectiveness and also as to the truth and accuracy of
the information contained therein.
(b)    The Escrow Agent’s liability hereunder shall be limited to any liability
resulting from the Escrow Agent’s bad faith, willful misconduct or gross
negligence.
(c)    Except as otherwise provided in this Agreement, the Escrow Agent shall
not be required to institute legal proceedings of any kind and shall not be
required to defend any legal proceedings (except for any legal proceedings
instituted by the parties hereto to enforce their rights under Section 5(b)).
6.    Indemnification. Except for acts or omissions of the Escrow Agent which
are caused by its bad faith, willful misconduct or gross negligence, Purchaser
and Seller hereby agree, jointly and severally, to indemnify, defend and hold
the Escrow Agent harmless from and against any and all losses, claims, damages,
liabilities, judgments, costs or expenses, including reasonable and documented
attorneys’ fees, which arise out of or are connected with this Agreement or the
appointment of the Escrow Agent hereunder, including any litigation arising out
of or involving the

6



--------------------------------------------------------------------------------




subject matter of this Agreement. Notwithstanding anything to the contrary
herein, Purchaser and Seller agree, solely as among themselves, that any
obligation for indemnification under this Section 6 shall be borne by the party
or parties determined by an arbitrator or a court of competent jurisdiction to
be responsible for causing the loss, claim, damage, liability, judgment, cost or
expense against which the Escrow Agent is entitled to indemnification or, if no
such determination is made, then Purchaser, on the one hand, and Seller, on the
other hand, shall each bear fifty percent (50%) of the cost of any
indemnification hereunder and each agrees to contribute such amount as may be
necessary to give effect to this provision. The provisions of this section shall
survive the termination of this Agreement and the replacement, resignation or
removal of the Escrow Agent.
7.    Compensation of Escrow Agent. The Escrow Agent shall be solely entitled to
compensation for its services hereunder as per Schedule C attached hereto, which
is made a part hereof, and for reimbursement of its reasonable and documented
out of pocket expenses actually paid by the Escrow Agent in connection with the
performance of its duties hereunder, including the reasonable fees and costs of
attorneys which it may find necessary to engage in the performance of its duties
hereunder, all to be paid one-half (1/2) by Purchaser, on the one hand, and
one-half (1/2) by Seller, on the other hand. Purchaser, on the one hand, and
Seller, on the other hand, agree to promptly reimburse the other for any portion
of such fees or expenses paid by such party on behalf of the responsible party
or parties hereunder.
8.    Discharge of Escrow Agent. Purchaser and the Seller may, upon joint
written instructions executed by each of Purchaser and Seller, discharge the
Escrow Agent and appoint a new escrow agent. The Escrow Agent shall, upon
receipt of such instructions and payment of any fees and costs then due,
transfer the Escrow Fund in accordance with such instructions, and thereafter,
the Escrow Agent shall have no further liability with respect to the Escrow
Fund. If the Escrow Agent at any time is discharged, then a successor Escrow
Agent shall be jointly selected by Purchaser and Seller, or if Purchaser and
Seller cannot agree, the successor Escrow Agent shall be selected by the
existing Escrow Agent. Any successor Escrow Agent shall be a title insurance
company or a national banking association with its principal place of business
located in the United States.
9.    Resignation of Escrow Agent. The Escrow Agent may, in its sole discretion,
resign upon not less than thirty (30) days’ written notice to each of Purchaser
and Seller, with such resignation effective only upon the appointment of a
successor Escrow Agent. The Escrow Agent shall transfer the Escrow Fund, less
all fees and expenses to which the Escrow Agent is entitled through the date of
resignation, in accordance with such joint written instructions as are executed
by Purchaser and Seller after receipt of such notice of resignation and
thereafter, the Escrow Agent shall have no further liability with respect to the
Escrow Fund.
10.    Assignment; Successors; Binding Effect. Neither this Agreement nor any of
the rights, interests or obligations under this Agreement shall be assigned, in
whole or in part, by any of the parties hereto without the prior written consent
of the other parties, which consent will not

7



--------------------------------------------------------------------------------




be unreasonably withheld in the case of a proposed assignment by the Escrow
Agent; provided that Purchaser may assign any or all of its rights and
obligations under this Agreement to NewCo; provided further that no such
assignment shall release Purchaser from any liability or obligation under this
Agreement. This Agreement shall apply to, be binding in all respects upon, and
inure to the benefit of the parties hereto and their respective successors and
assigns.
11.    Certain Tax Matters. The parties hereto agree that, for United States
federal income tax purposes, Purchaser shall be treated as the beneficial owner
of the Escrow Fund and shall report all of the interest and other income, if
any, that is earned on, or derived from, the Escrow Fund (such interest and
other income, the “Escrow Deposit Income”) as income of Purchaser in the taxable
year or years in which such income is properly includible and pay any and all
taxes attributable thereto. The Escrow Agent shall report all Escrow Deposit
Income on Internal Revenue Service (“IRS”) Form 1099 (or any other required
information return or form), treating Purchaser as the payee. On or before the
date hereof, Purchaser shall provide the Escrow Agent with its taxpayer
identification number by furnishing an appropriate IRS Form W-9 and any other
documents as the Escrow Agent reasonably requests.
12.    Entire Agreement; Amendments. This Agreement and the Purchase Agreement
and the other writings referred to herein or delivered pursuant hereto which
form a part hereof contain the entire agreement among the parties hereto with
respect to the subject matter contemplated hereby and supersede all prior
agreements, written or oral, with regard to this subject matter. The Escrow
Agent shall be bound only by the terms of this Agreement and shall not be bound
by or have any responsibility or incur any liability with respect to any
agreement or understanding between Purchaser and Seller regarding the Escrow
Fund, including the Purchase Agreement. This Agreement may be amended,
superseded, canceled, renewed or extended, and the terms of this Agreement may
be waived, only by a written instrument signed by all of the parties hereto, in
the case of a waiver, by the party waiving compliance, and no such waiver will
be applicable except in the specific instance for which it is given. The Escrow
Agent shall have no liability under, or duty to inquire into, the terms and
provisions of any other agreement between any of the parties hereto. If any of
the terms and provisions of any other agreement conflict with or are
inconsistent with any of the terms and provisions of this Agreement, the terms
and provisions of this Agreement in respect of the Escrow Agent’s rights and
duties shall govern and control in all respects.
13.    Usage. All pronouns and any variations thereof refer to the masculine,
feminine or neuter, singular or plural, as the context may require. All terms
defined in this Agreement in their singular or plural forms have correlative
meanings when used in this Agreement in their plural or singular forms,
respectively. Unless otherwise expressly provided, the words “include,”
“includes” and “including” do not limit the preceding words or terms and shall
be deemed to be followed by the words “without limitation”.

8



--------------------------------------------------------------------------------




14.    Counterparts. This Agreement may be executed by each of the parties
hereto in separate counterparts and by facsimile transmission or by electronic
transmission in portable document format (.pdf), each of which when so executed
and delivered shall be an original, but all such counterparts shall together
constitute one and the same instrument. Each may consist of a number of copies
hereof each signed by less than all, but together signed by all of the parties
hereto.
15.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to its choice
of law provisions without giving effect to any choice or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of laws of any jurisdictions other than those
of the State of Delaware.
16.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY.
17.    Notices. Any notice, demand, request or other communication which either
party hereto may be required or may desire to give under this Agreement shall be
in writing and shall be deemed to have been properly given if: (x) sent by
registered or certified mail, postage prepaid, return receipt requested
(effective three (3) business days following the date on which it is deposited
in the U.S. Mail); (y) sent by a nationally recognized overnight delivery
service (effective one (1) business day after delivery to such courier for
overnight service); or (z) sent by electronic mail (effective on the date sent
provide it is followed by another permitted means of delivery), in each case the
following addresses (or to such other address as a party may have specified by
notice given to the other party pursuant to this provision):
If to Purchaser:    


Glimcher Properties Limited Partnership
180 East Broad Street
Columbus, Ohio 43215
Attention: George A. Schmidt, General Counsel
Telephone: (614) 887-5621
Email: gschmidt@glimcher.com



9



--------------------------------------------------------------------------------




If to Seller:


NSPG-Ann Arbor LLC
c/o Max Reiswerg
The North Shore Properties Group, LLC
5 Revere Drive, Suite 350
Northbrook, IL 60062
Telephone: (847) 564-8497
Email: max@nspgusa.com


and:


Arbor Retail LLC
c/o Thomas A. Stegeman
1335 South University Avenue
Ann Arbor, MI 48104
Telephone: (212) 463-0870
Email: tstegeman@campusrealty.com


with a copy to:


Greenberg Traurig, LLP
c/o Richard J. Melnick
1750 Tysons Blvd., Suite 1200
McLean, VA 22102
Telephone: (703) 903-7505
Email: melnickr@gtlaw.com


If to Escrow Agent:


Fidelity National Title Insurance Company
4111 Executive Parkway, Suite 304
Westerville, Ohio 43081
Attn: Mark Sinkhorn
Telephone: 800-626-9881
Email: mark.sinkhorn@fnf.com


Any notice permitted or required to be delivered hereunder may be delivered by
the attorney for either party hereto. Any party hereto may, by notice given in
accordance with this Section to the other parties hereto, designate another
address or Person for receipt of notices under this Agreement.
18.    Severability; Further Assurances; and Waiver. If any provision or any
portion of any provision of this Agreement shall be held invalid or
unenforceable by any court of competent jurisdiction, the remaining portion of
such provision and all other remaining provisions of this

10



--------------------------------------------------------------------------------




Agreement shall not be affected thereby. Each of the parties shall execute such
documents and other papers and take such further actions as may be reasonably
required to carry out the provisions hereof and the transactions contemplated
hereby. No failure or delay of any party hereto in exercising any right, power
or remedy may be, or may be deemed to be, a waiver thereof; nor may any single
or partial exercise of any right, power or remedy preclude any other or further
exercise of any right, power or remedy.
19.    Paragraph Headings. The headings in this Agreement are for convenience
only; they form no part of this Agreement and shall not affect its
interpretation.
20.    Waiver of Offset Rights. The Escrow Agent hereby waives any and all
rights to offset that it may have against the Escrow Fund including, without
limitation, claims arising as a result of any claims, amounts, liabilities,
costs, expenses, damages or other losses that the Escrow Agent may be otherwise
entitled to collect from any party to this Agreement.


[Signature pages follow]





11



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Escrow Agreement
as of the day and year first above written.
PURCHASER:


GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership
By:     Glimcher Properties Corporation,
a Delaware corporation, sole general partner




By:                    
Michael P. Glimcher
Chief Executive Officer




SELLER:


NSPG-ANN ARBOR, LLC,
a Delaware limited liability company


By:     The North Shore Properties Group
Its:     Manager




By:                     
Max Reiswerg, _____________


And


ARBOR RETAIL LLC,
Delaware limited liability company




By:                     
Thomas A. Stegeman, President











[SIGNATURE PAGE TO ESCROW AGREEMENT]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Escrow Agreement
as of the day and year first above written.
ESCROW AGENT:


FIDELITY NATIONAL TITLE INSURANCE COMPANY, a California corporation




By:                         
Name:
Title:













[SIGNATURE PAGE TO ESCROW AGREEMENT]



--------------------------------------------------------------------------------




SCHEDULE A


Escrow Account Information




[INSERT]










--------------------------------------------------------------------------------




SCHEDULE B


Direction for Investment of Escrow Fund




[INSERT]












--------------------------------------------------------------------------------




SCHEDULE C
Fees of the Escrow Agent




[INSERT]






--------------------------------------------------------------------------------




SCHEDULE 2(b)


“REQUIRED LEASES”


Fully Executed Leases:


Tenant    Suite    SQFT
•
Arhaus    A-101    13,193

•
Running Fit    A-105    2,323

•
My Urban Toddler    A-107    2,170

•
Glassbox Coffee    A-111    2,121

•
Cafe Zola    B-101    4,423

•
Lill Studio    B-103    800

•
Brooks Brothers Flatiron    B-107    3,181

•
Anthropologie    C-101    7,451

•
Anthropologie    C-201    1,750

•
The North Face    C-105    6,000

•
Sur La Table    C-109    5,997

•
V2V    C-111    3,300

•
Pizzeria Biga    C-112    4,173

•
Blue Mercury    D-103    1,680

•
Hot Mama    D-105    2,400

•
Paper Source    D-107    2,400

•
Madewell    D-109    3,049

•
Lululemon    D-112    3,002





Leases out for signature:


Tenant    Suite    SQFT
•
J. Jill     B-105    3,249

The Root    D-101    3,007




--------------------------------------------------------------------------------




SCHEDULE 3(b)


Terms for Issuing Operating Partnership Units


The Purchase Price or net proceeds payable to a Seller shall be payable (i) in
cash; or (ii) be paid in a combination of cash and operating partnership units
of Glimcher Properties Limited Partnership (“OP Units”). The amount or number of
OP Units will be calculated according to the Limited Partnership Agreement of
Glimcher Properties Limited Partnership subject to a floor price of Ten Dollars
($10.00) as follows:


i.
Prior to the expiration of the Due Diligence Period, Seller will be required to
specify the amount of the Purchase Price to be paid in OP Units issued to the
Sellers, which amount may be subject to a cap (the “OP Dollar Amount”) and shall
provide for a one (1) year lockup;

ii.
The OP Units shall be issued by the Purchaser (“GPLP”) to the Seller on the
effective closing date of the transaction (the “OP Issuance Date”);

iii.
The number of OP Units to be issued shall equal the quotient (rounded to the
nearest whole number) arrived at by dividing (x) the OP Dollar Amount, by (y)
the “Current Per Share Market Price”, as that term is defined by the GPLP
Partnership Agreement, which defines that term as the average of the closing
price for common shares of Glimcher Realty Trust (“GRT”) for the five (5)
consecutive trading days prior to the date that the OP Units are issued;

iv.
In the event that the Current Per Share Market Price is less than Ten Dollars
($10.00), Purchaser shall give written notice to Seller that Purchaser is either
(v) willing proceed to Close and issue OP Units for all or a portion of the
Purchase Price or (w) unwilling to issue OP Units for any portion of the
Purchase Price. If Purchaser notifies Seller that Purchaser is unwilling to
issue OP Units for any portion of the Purchase Price due to the Current Per
Share Market Price being less than Ten Dollars ($10.00), the Seller shall then
have the option to elect, by written notice to Purchaser, to either: (x) Close
the transaction with the Purchase Price being paid all in cash; (y) Close the
transaction with the Purchase Price being paid in a combination of cash and OP
Units but, with the portion of the Purchase Price being paid in OP Units being
discounted to reflect issuance of OP Units calculated at or based on the Ten
Dollar ($10.00) floor price; or (z) to terminate the Purchase Agreement in which
event Purchaser shall receive a refund of the Earnest Deposit and neither of the
parties hereto shall have any further rights or obligations hereunder except for
obligations that are set forth in the Confidentiality Agreement specifically, or
that survive the termination of this Agreement or termination of the Access
Agreement.





--------------------------------------------------------------------------------




v.
Pursuant to the terms of the GPLP Partnership Agreement, the holder of any OP
Units may cause GPLP to redeem the OP Units, and such redemption shall, in the
sole and absolute discretion of the GPLP, be paid in the form of either (1)
cash; (2) common shares of GRT stock; or (3) any combination of cash and common
shares of GRT stock. Redemption of such OP Units shall also be subject to the
following restrictions: (x) OP Units may not be redeemed for a period of one (1)
year from the OP Issuance Date; and, (y) GRT common stock that is issued for OP
Units may not be publicly traded or sold until registered, with the recipient
being responsible for all costs of registration;

vi.
Prior to the issuance of any OP Units, a Seller receiving any such OP Units will
be required to execute and deliver a letter of investment representation to
GPLP, which letter shall be in the form then used by the GPLP for such purposes
(sample attached as Exhibit A to Schedule 3(b)).







--------------------------------------------------------------------------------




EXHIBIT A TO SCHEDULE 3(b)


LETTER OF INVESTMENT REPRESENTATION


This Letter of Investment Representation is delivered pursuant to Section ___ of
the Membership Interest Purchase Agreement dated as of _____, 20__ (the
Membership Purchase Agreement”), entered into by Glimcher Properties Limited
Partnership (“GPLP”) and the undersigned (“Purchaser”) in connection with
Purchaser’s acquisition of limited partnership units of GPLP (the “Securities”).


In connection with the acquisition of such Securities, Purchaser hereby
represents and warrants to GPLP as follows:


1. Purchaser, either alone or together with its representatives, has such
knowledge, sophistication and experience in financial and business matters that
Purchaser is capable of evaluating the merits and risks of the acquisition of
the Securities and fully understands the limitations on transfer imposed by the
Federal securities laws and by the terms of the GPLP Limited Partnership
Agreement, dated as of November 30, 1993, as thereby amended from time to time
(as amended, the “Limited Partnership Agreement”), and by reason of Purchaser’s
financial and business experience (either alone or together with any
representatives), has so evaluated the merits and risks of such investment.
Purchaser is financially able to bear the economic risk of an investment in the
Securities and, at the present time, is able to afford a complete loss of its
investment in the Securities.


2. Purchaser has received and reviewed all information Purchaser considers
necessary or appropriate for deciding whether to acquire the Securities
including, without limitation, the information referenced on Exhibit A hereto.
Purchaser has had an opportunity to ask questions and receive answers from GPLP
regarding the terms and conditions of the acquisition of the Securities and
regarding the business, financial affairs and other aspects of GPLP and Glimcher
Realty Trust (“GRT”), and has further had the opportunity to obtain any
information (to the extent GPLP and GRT possess or can acquire such information
without unreasonable effort or expense) which Purchaser deems necessary to
evaluate the investment and to verify the accuracy of information otherwise
provided to Purchaser. Purchaser has received complete and satisfactory answers
to all questions.


3. Purchaser is relying on its own independent analysis and assessment
(including with respect to taxes), and the advice of Purchaser’s advisors
(including tax advisors), and not upon that of GPLP or any GPLP affiliate, for
purposes of evaluating, entering into and consummating the acquisition of the
Securities or the transactions contemplated by the Membership Purchase
Agreement. Neither GPLP nor any of its agents nor anyone purporting to act on
their behalf have made any representation to Purchaser with respect to any tax
or economic benefits to be derived from an investment in the Securities.






--------------------------------------------------------------------------------




4. Purchaser acknowledges that ownership of the Securities is an illiquid
investment and that it must bear the economic risk of ownership for an
indefinite period of time. Purchaser further acknowledges that the Securities
have not been registered under the Securities Act of 1933, as amended (the
“Act”), in reliance, in part, on the representations and warranties of Purchaser
set forth in this document, and Purchaser hereby consents to such reliance. Such
Securities are being acquired by Purchaser for investment purposes only for
Purchaser’s own account and not for resale or with a view to the distribution of
all or any part of such Securities. No other person will have any direct or
indirect beneficial interest in the Securities.


5. Purchaser understands that the Securities are and will be “restricted
securities” under Federal and state securities laws in that such Securities will
be acquired from GPLP in a transaction not involving a public offering, and that
such Securities may be resold without registration under the Act only in
compliance with the Act and understands the resale limitations imposed by the
Act and is familiar with the applicable securities laws and regulations, as
presently in effect, and the conditions which must be met for resale of
“restricted securities.” Purchaser further acknowledges that its ability to sell
or otherwise transfer the Securities may be further restricted by certain
provisions of the Limited Partnership Agreement.


6. Purchaser understands that the certificates evidencing the Securities will
bear a legend in substantially the following form:


“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, TRANSFERRED, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT
TO THE SECURITIES UNDER SUCH ACT OR AN OPINION OF COUNSEL (WHICH OPINION AND
COUNSEL ARE TO BE SATISFACTORY TO GLIMCHER PROPERTIES LIMITED PARTNERSHIP (THE
“PARTNERSHIP”) OR OTHER EVIDENCE SATISFACTORY TO THE PARTNERSHIP THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO AN APPLICABLE EXEMPTION
FROM REGISTRATION UNDER SUCH ACT.”


7. Purchaser is, for purposes of the application of state securities laws, a
resident of the State so indicated on the signature page to this Letter of
Investment Representation.


8. Purchaser is an “accredited investor” as that term is defined in Rule 501(a)
of Regulation D promulgated under the Act. Specifically, Purchaser is (check
appropriate item(s)):


[ ]
a bank as defined in Section 3(a)(2) of the Act, or a savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity; a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”); an insurance company as defined in Section 2(13)
of the Act; an investment company





--------------------------------------------------------------------------------




registered under the Investment Company Act of 1940 or a business development
company as defined in Section 2(a)(48) of that Act; a Small Business Investment
Company licensed by the U.S. Small Business Administration under Section 301(c)
or (d) of the Small Business Investment Act of 1958; a plan established and
maintained by a state, its political subdivisions or any agency or
instrumentality of a state or its political subdivisions, for the benefit of its
employees, if such plan has total assets in excess of $5,000,000; an employee
benefit plan within the meaning of the Employee Retirement Income Security Act
of 1974, if the investment decision is made by a plan fiduciary, as defined in
Section 3(21) of such Act, which is either a bank, savings and loan association,
insurance company, or registered investment advisor, or if the employee benefit
plan has total assets in excess of $5,000,000, or, if a self-directed plan, with
investment decisions made solely by persons that are “accredited investors”;


[ ]
a private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;



[ ]
an organization described in Section 501(c)(3) of the Internal Revenue Code of
1986, as amended, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of $5,000,000;



[ ]
a director, executive officer or general partner of GPLP or a director,
executive officer or general partner of a general partner of GPLP;



[ ]
a natural person whose individual net worth, or joint net worth with that
person’s spouse (excluding such natural person’s primary residence), at the time
of his or her purchase exceeds $1,000,000;



[ ]
a natural person who had an individual income (not including his or her spouse’s
income) in excess of $200,000 in each of the two most recent years or joint
income with his or her spouse in excess of $300,000 in each of those years and
has a reasonable expectation of reaching such income level in the current year;



[ ]
a trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii); or



[ ]
an entity in which all of the equity owners are “accredited investors”.





[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------






Executed this ____ day of ___________________, 20___.




PURCHASER




By:                            
(Signature)


                                
Name of Entity or Natural Person


                                
Title of Signatory (if Purchaser is an entity)


                                
Type of Entity (if Purchaser is an entity)


                                
State of Residence






--------------------------------------------------------------------------------




Exhibit A


Available Information


Glimcher Realty Trust (“GRT”) is a fully-integrated, self-administered and
self-managed Maryland REIT and is the sole parent company of Glimcher Properties
Corporation, the sole general partner of GPLP.


GRT files annual, quarterly and special reports, proxy statements and other
information with the Securities and Exchange Commission (“SEC”). You may read
and copy any of these documents at the SEC’s Public Reference Room located at
100 F Street, N.E., Washington, D.C. 20549. Information regarding the operation
of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The SEC
maintains a website that contains reports, proxy and information statements and
other information regarding registrants that file electronically with the SEC.
The address of the SEC’s website is http://www.sec.gov.


The following documents filed with the SEC by GRT more fully describe GRT, GPLP
and their subsidiaries, including their current financial condition:


•
Annual Report on Form 10-K for the year ended December 31, 2012;

•
Quarterly Reports on Form 10-Q for the period ended March 31, 2013 and for the
period ended June 30, 2013; and

•
Current Reports on Form 8-K filed with the SEC on January 7, 2013, February 15,
2013 (with respect to Items 1.01 and 2.03), February 25, 2013, March 15, 2013,
March 27, 2013, April 4, 2013, April 11, 2013, April 25, 2013 and July 19, 3013.



You should review the above-referenced documents and related exhibits carefully.
Additionally, GRT will provide, without charge, upon written or oral request, a
copy of any or all of the above-referenced documents as filed with the SEC.
Requests for documents should be directed to Glimcher Realty Trust, 180 East
Broad Street, Columbus, Ohio 43215, Attention: Investor Relations (telephone
number (614) 621-9000).


* * * * *






--------------------------------------------------------------------------------




SCHEDULE 4(c)
Permitted Title Exceptions




[To be determined during the Due Diligence period after receipt of the Title
Commitment]




--------------------------------------------------------------------------------




SCHEDULE 5(A)
DUE DILIGENCE LIST
 
Received
Construction
 
Item
 
Building Plans (shell and tenant build-outs - Inc. CAD files)
 
Building Permits
 
Development Approvals
 
Certificates of Completion (full & partial) – Architect & Engineer of Record
(AIA 704)
 
Certificates of Occupancy (bldg. shell and tenant space build-outs)
 
City Approved Permit Drawings
 
Contracts & Interview Rights - architectural, engineering, & construction (Full
disclosure & Costs)
 
Flood Hazard Zone
 
Development agreement with City of Ann Arbor
 
ALTA Survey – Including utilities (public, private, & franchise)
 
Phase I Environmental Report with any addendums (Final Version)
 
Phase II Environmental Report (Final Version)
 
Recorded Plats
 
LEED Certification Documents
 
Lien Waivers (Final Unconditional)
 
Brownfield Plan - including contracts related to demolition & remediation work &
information or documents on any ongoing liabilities – (Inc. all reports/surveys
referenced in the Brownfield Plan)
 
Utility Plans (As-Builts) – Inc. CAD files
 
Site Plan - PDF and CAD
 
Summary of Building Areas (Gross Floor Area, Gross Leasable Area, Common Mall
Area, Food Court Seating Area, Service Hallways, Mechanical Rooms)
 
Technical Reports (Traffic Studies, Subsurface, Soil Borings, Parking, Draining,
Etc.)
 
Tenant Handbook
 
Underground/Above Ground Storage Tank Documentation
 
Utility Availability/Capacity Letters (Cable, Electric, Gas, Sanitary and Storm
Sewers, Telephone, Trash, Water)
 
Written Legal Descriptions (Overall Site and/or by Parcels)
 
Warranties – HVAC (Transferrable Construction Warranties)
 
Warranties – Roof (Transferrable Construction Warranties)
 
Warranties – Other (Transferrable Construction Warranties)
 
ADA Compliance Studies/Reports
 
Zoning Classification/Compliance Letter
 
Zoning Maps, Ordinances, and Development Codes
 
Zoning Letters
 
UST Closure Documentation
 
 
 
 


 





--------------------------------------------------------------------------------




Financial Information
 
Item
 
Financial Statements for LLC - Prior 3 years (audited)
 
Balance Sheet for LLC
 
Bank Statements for LLC
 
Cash Flow statements for prior 3 years for LLC
 
Current Rent Roll
 
Current Year Budgets - Operating and CapEx
 
Fixed Asset Listing/Depreciation Reports
 
Last 3 Years of State and Federal Tax Returns
 
Lease Expiration Report
 
Merchant Association/Promotional Fund Budget
 
Most Recent Personal Property Tax Return (if applicable)
 
Proposed Lease Amendments
 
Real Estate Tax Bills - Prior 3 Years
 
Security Deposit Details
 
TIF Documents
 
 
 
 
 
Leasing
 
Item
 
Current Leasing Status Update with Leasing Budget and Proforma Rents with copies
of any outstanding Lease Order Forms or LOI's
 
Details of Tenant installation Costs, Allowances, Rent Credits & Other
Concessions (Both Recently Signed and Pending Leases & Renewals)
 
Leasing/Floor Plans
 
Marketing Materials (Leasing Brochures, Interior/Exterior Photos, Aerial Photos,
etc.)
 
Tenant Contact List (Name, Address, Phone #'s, etc.)
 
 
 
 
 
Legal
 
Item
 
Copies of Lease Abstracts
 
Copies of Leases and amendments with Site Plan or other plan Exhibits. Should
include delivery of possession letters and rent commencement date notices.
 
Copies of Legal Notices of Violations or Defaults
 
Copies of Tenant Correspondence
 
Copy of REA/Operating Agreement (including Supplements and Side Letters)
 
Insurance Policies/Certificates Indicating Current Coverages and Premiums, A 3
Year Loss Run, and Summary of Pending Litigation
 
Leasing/Broker Agreements
 
Loan Documents (if any)
 
Management Agreements
 
Notices/Actions on Takings/Condemnation Matters
 
Organizational Documents - Cert of Formation, LLC Agreement & all amendments,
current good standings (DE & MI), minute book, member resolutions
 





--------------------------------------------------------------------------------




Real Estate Taxes - Assessment Notices - Reductions/Appeals Pending
 
Information on Special Assessments (other applicable special taxes)
 
Standard Lease Form
 
Summary of Litigation
 
Summary of Mechanics Liens
 
Summary of Tax & Judgment Liens
 
Summary of UCC Filings
 
Title Policy or Title Commitment With Underlying Documents
 
 
 
 
 
Operations/Property Management
 
Item
 
ADA Compliance Studies/Reports
 
Copies of Agreements with Governmental Entities
 
Copies of Service Agreements
 
Copies of Specialty/Ancillary Income Agreements
 
Current Vendor/Contractor/Service Providers List (Name, Address, Phone #'s,
Etc.)
 
Employee Roster (are there or have their been any?)
 
Merchant Association/Promotional Fund Information/Agreements
 
Personal Property Inventory
 
Resumes of Key Management Staff (if any)
 
Vacant Space - Room Condition/Status Information
 









--------------------------------------------------------------------------------




SCHEDULE 8(a)(viii)
Company Organizational Documents




•
Amended and Restated Operating Agreement of RSW Washtenaw, LLC, a Delaware
limited liability company, with an effective date of November 8, 2012; and

•
First Amendment to Amended and Restated Operating Agreement of RSW Washtenaw,
LLC, with an effective date of March 1, 2013.



[Copies of the DE Certificate of Formation, evidence of qualification to do
business in the state of MI and current good standing certificate s from DE and
MI to be obtained during the Due Diligence Period]








--------------------------------------------------------------------------------




SCHEDULE 8(a)(x)
Contingent Liabilities


[Information regarding Contingent Liabilities, if any, to be provided within 15
days of the Effective Date]
 




--------------------------------------------------------------------------------






SCHEDULE 8(a)(xi)
Financial Statements




[Financial Statements, to be provided within 15 days of the Effective Date]






--------------------------------------------------------------------------------




SCHEDULE 8 (a) (xii)
Suits, Claims, Pending Actions




NONE




--------------------------------------------------------------------------------




SCHEDULE 8 (a) (xiii)
Government Notices


NONE






--------------------------------------------------------------------------------




SCHEDULE 8 (a) (xiv)
Brownfield Plan and Environmental Exceptions




[Complete information regarding approved Brownfield Plan and Environmental
Exceptions, if any, to be provided within 15 days of the Effective Date]






--------------------------------------------------------------------------------




SCHEDULE 8 (a) (xv)
List of Tenant Delinquencies/Defaults




NONE




--------------------------------------------------------------------------------




SCHEDULE 10 (a) (ii)
Form of Title Affidavit


[To be coordinated with the Title Company after receipt of the title commitment]




--------------------------------------------------------------------------------




FIRST AMENDMENT TO
MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT
This First Amendment to membership Interest Purchase and Sale Agreement (this
"Amendment") is dated this 4th day of October, 2013 by and between NSPG-ANN
ARBOR LLC, an Illinois limited liability company and ARBOR RETAIL LLC, a
Delaware limited liability company (collectively, “Seller”) and GLIMCHER
PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership (“Purchaser”).
WHEREAS, Seller and Purchaser entered into a certain Membership Interest
Purchase Agreement, dated August 22, 2013 (the "Agreement").


WHEREAS, Seller and Purchaser desire to extend the Due Diligence Period as more
particularly hereinafter provided.


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, Seller and Purchaser agree as follows:


1.    Amendment. Section 5.(b) of the Agreement is amended to extend the
expiration of the Due Diligence Period to 5:00 p.m. (Central Time) on October
10, 2013.
1.        Miscellaneous.
(a)
    Except as specifically modified hereby, the Agreement shall continue in full
force and effect and is hereby ratified and confirmed as amended by this
Amendment.

(b)
    This Amendment is binding upon and shall inure to the benefit of the parties
and their respective permitted successors and assigns under the Agreement.

(c)
    All capitalized terms not defined in this Amendment shall have the same
meaning ascribed to those terms in the Agreement.

(d)
    In the event of any conflict between the terms of this Amendment and the
terms of the Agreement, the terms of this Amendment shall govern and control.

(e)
    This Amendment may be executed in several counterparts, each of which may be
deemed an original, and all of such counterparts together shall constitute one
and the same Amendment. This Amendment may be executed by facsimile signature
and the same shall be considered an original document.

[Signatures appear on the following page]

1



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller and Purchaser have executed this Amendment as of the
date first set forth above.


SELLER:
ARBOR RETAIL LLC,
a Delaware limited liability company




By: /s/ Thomas A. Stegeman
   Thomas A. Stegeman, President
NSPG-ANN ARBOR, LLC,
a Delaware limited liability company
   By: The North Shore Properties Group
   Its: Manager




By: /s/ Max Reiswerg
    Max Reiswerg, Principal






PURCHASER:
GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership
By: GLIMCHER PROPERTIES CORPORATION,
   a Delaware corporation, its sole general partner




By:/s/ George A. Schmidt
       George A. Schmidt
Executive Vice President,
General Counsel and Secretary






2



--------------------------------------------------------------------------------




SECOND AMENDMENT TO
MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT
This Second Amendment to membership Interest Purchase and Sale Agreement (this
"Amendment") is dated this 10th day of October, 2013 by and between NSPG-ANN
ARBOR LLC, an Illinois limited liability company and ARBOR RETAIL LLC, a
Delaware limited liability company (collectively, “Seller”) and GLIMCHER
PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership (“Purchaser”).
WHEREAS, Seller and Purchaser entered into a certain Membership Interest
Purchase Agreement, dated August 22, 2013 (as amended, the "Agreement").


WHEREAS, Seller and Purchaser desire to extend the Due Diligence Period as more
particularly hereinafter provided.


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, Seller and Purchaser agree as follows:


2.        Amendment. Section 5.(b) of the Agreement is amended to extend the
expiration of the Due Diligence Period to 5:00 p.m. (Central Time) on October
15, 2013.
3.        Miscellaneous.
(a)
    Except as specifically modified hereby, the Agreement shall continue in full
force and effect and is hereby ratified and confirmed as amended by this
Amendment.

(b)
    This Amendment is binding upon and shall inure to the benefit of the parties
and their respective permitted successors and assigns under the Agreement.

(c)
    All capitalized terms not defined in this Amendment shall have the same
meaning ascribed to those terms in the Agreement.

(d)
    In the event of any conflict between the terms of this Amendment and the
terms of the Agreement, the terms of this Amendment shall govern and control.

(e)
    This Amendment may be executed in several counterparts, each of which may be
deemed an original, and all of such counterparts together shall constitute one
and the same Amendment. This Amendment may be executed by facsimile signature
and the same shall be considered an original document.

[Signatures appear on the following page]

1



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller and Purchaser have executed this Amendment as of the
date first set forth above.


SELLER:
ARBOR RETAIL LLC,
a Delaware limited liability company




By: /s/ Thomas A. Stegeman
   Thomas A. Stegeman, President
NSPG-ANN ARBOR, LLC,
a Delaware limited liability company
   By: The North Shore Properties Group
   Its: Manager




By: /s/ Max Reiswerg
    Max Reiswerg, Principal






PURCHASER:
GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership
By: GLIMCHER PROPERTIES CORPORATION,
   a Delaware corporation, its sole general partner




By: /s/ George A. Schmidt
       George A. Schmidt
Executive Vice President,
General Counsel and Secretary






2



--------------------------------------------------------------------------------




THIRD AMENDMENT TO
MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT
This Third Amendment to membership Interest Purchase and Sale Agreement (this
"Amendment") is dated this 15th day of October, 2013 by and between NSPG-ANN
ARBOR LLC, an Illinois limited liability company and ARBOR RETAIL LLC, a
Delaware limited liability company (collectively, “Seller”) and GLIMCHER
PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership (“Purchaser”).
WHEREAS, Seller and Purchaser entered into a certain Membership Interest
Purchase Agreement, dated August 22, 2013, as amended by that certain First
Amendment to Membership Interest Purchase and Sale Agreement dated October 4,
2013, and as further amended by that certain Second Amendment to Membership
Interest Purchase Agreement dated October 10, 2013 (collectively, the
"Agreement").


WHEREAS, Seller and Purchaser desire to amend the Agreement as more particularly
hereinafter provided.


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, Seller and Purchaser agree as follows:


4.        Amendments.
(a)
Purchase Price. Section 2.(a) of the Agreement is amended to reduce the Purchase
Price to $52,550,000. The parties agree that $50,050,000 of the Purchase price
is attributable to the Land and Improvements and $2,500,000 of the Purchase
Price is attributable to the TIF.

(b)
Conditions Precedent to Closing. The following condition is added to Section 7
of the Agreement:

(c)            (d)    Receipt by Purchaser, no later than five (5) business days
prior to Closing of a Phase 1 Environmental Assessment from EBI Consultants
(“EBI”) reasonably acceptable to Purchaser. Seller acknowledges that it must
provide the following information to EBI in order to allow EBI to complete the
Phase 1: (i) updated Due Care Plan , and (ii) a submittal showing the post
cleanup status of the Subject Property (i.e., contaminant concentrations in soil
and groundwater);
(d)
Additional Closing Documents. Section 10.(a) of the Agreement is amended to add
the following document(s) to be delivered into escrow at Closing:

(e)    (xii)    a full and unconditional release from any member or other party
related to any loan to the Company, including, but not limited to that

1



--------------------------------------------------------------------------------




certain loan from CR Company LLC in the amount of $3,000,000. Each Seller hereby
confirms that the $160,000 loan from members of Seller has been paid in full.
(f)    (xiii)    A certification, in a form reasonably acceptable to Purchaser,
listing all current and future liabilities of the Company that relate to
construction of the Improvements required to be made or paid for by Seller
pursuant to the Agreement.
(g)
ADA Issues. The following provision is added to the Agreement:

24.    ADA ISSUES
Seller acknowledges that the ADA compliance issues listed in Schedule 24 (the
“ADA Issues”) (attached to this amendment) remain with respect to the Property.
Seller agrees to satisfy the ADA Issues in accordance with Schedule 24 to
Purchaser’s reasonable satisfaction. In the event that any of the ADA Issues are
not satisfied to Purchaser’s reasonable satisfaction, prior to Closing,
Purchaser may receive a credit for the cost to resolve such ADA Issues.
(h)
TIF Confirmation. the following Provision is added to the Agreement:

25.    TIF CONFIRMATION.
Seller is expected to receive confirmation in the form of a resolution from the
Washtenaw County Brownfield Redevelopment Authority (“BRA”) on November 7, 2013
that (a) the BRA approves the invoices and documentation submitted by Seller to
the BRA supporting reimbursement of $5,400,000 under that certain Reimbursement
Agreement between Company and BRA dated March 8, 2013 and (b) the Reimbursement
Agreement and the TIF Revenue may be assigned to Glimcher Properties Limited
Partnership (collectively, the “TIF Confirmation”). In the event Seller does not
receive the TIF Confirmation on November 7th, then the Closing shall be delayed
until the earlier of: (i) three (3) business days after the date Seller receives
the TIF Confirmation or (ii) December 15, 2013. If Closing occurs on December
15th and Seller has not received the TIF Confirmation, the Holdback Amount under
Section 16.(b) hereof shall be increased by $2,500,000 (the “TIF Holdback”).
Escrow Agent shall deliver the entire TIF Holdback to Seller no later than (3)
business days after Purchaser receives the TIF Confirmation. If Purchaser has
not received the TIF Confirmation by November 15, 2014, then Seller shall
forfeit the TIF Holdback and Escrow Agent shall deliver the TIF Holdback to
Purchaser.


5.        Miscellaneous.

2



--------------------------------------------------------------------------------




(a)
Except as specifically modified hereby, the Agreement shall continue in full
force and effect and is hereby ratified and confirmed as amended by this
Amendment.

(b)
This Amendment is binding upon and shall inure to the benefit of the parties and
their respective permitted successors and assigns under the Agreement.

(c)
All capitalized terms not defined in this Amendment shall have the same meaning
ascribed to those terms in the Agreement.

(d)
In the event of any conflict between the terms of this Amendment and the terms
of the Agreement, the terms of this Amendment shall govern and control.

(e)
This Amendment may be executed in several counterparts, each of which may be
deemed an original, and all of such counterparts together shall constitute one
and the same Amendment. This Amendment may be executed by facsimile signature
and the same shall be considered an original document.

(f)    
(g)    [Signatures appear on the following page]
(h)    IN WITNESS WHEREOF, Seller and Purchaser have executed this Amendment as
of the date first set forth above.



3



--------------------------------------------------------------------------------




SELLER:
ARBOR RETAIL LLC,
a Delaware limited liability company




By: /s/ Thomas A. Stegeman
   Thomas A. Stegeman, President
NSPG-ANN ARBOR, LLC,
a Delaware limited liability company
   By: The North Shore Properties Group
   Its: Manager




By: /s/ Max Reiswerg
    Max Reiswerg, Principal






PURCHASER:
GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership
By: GLIMCHER PROPERTIES CORPORATION,
   a Delaware corporation, its sole general partner




By: /s/ George A. Schmidt
       George A. Schmidt
Executive Vice President,
General Counsel and Secretary






4



--------------------------------------------------------------------------------




Schedule 24


ADA Issues




Federal ADA and Michigan Barrier Free Guidelines


Building B


a. The landing area for the ADA curb ramp exceeds the maximum of 2% longitudinal
slope.
We do not believe there to be a violation in this location. The landing begins
6' from
the back of curb and is less than 2%.


Building C


a. The landing area for the ADA curb ramp located at the southeast corner of the
building exceeds the maximum slope of 2% longitudinally to the ramp.
The landing will be replaced.


b. The ramp and landing areas for the ADA curb ramp located at the northeast
corner of the building exceeds the maximum of 2% cross slope.
The ramp and landing will be replaced.


c. The southern half of the southern ADA parking space located at the northeast
corner of the building exceeds the maximum of 2% cross slope.
The asphalt will be milled and overlaid in this area.


d. (Intentionally deleted)


e. Handrail should be installed for the south side of the ADA ramp located along
the south wall of the building.
Handrail will be installed.


f. The landing area for the ADA ramp located along the south wall of the
building exceeds the maximum of 2% longitudinal slope.
This landing will be removed and replaced. The ramp immediately down gradient
will also be replaced.


Building D


a. The ADA parking spaces located at the northwest comer of the building exceeds
the maximum of 2% cross slope.
We will overlay asphalt and replace curbs as necessary to make this area ADA
compliant.


b. The ADA curb ramp does not have truncated domes installed at the bottom of
the ramp.
Per our understanding of the 2010 ADA Standards for Accessible Design,
detectable warnings are not required in this location.


(continued)








--------------------------------------------------------------------------------




Building Code and Liability Issues


Building C


a. The lower and upper landing areas for the stairs located along the south side
of the building and adjacent to the entrance doors exceeds the maximum of 2%
longitudinal slope.
Seller will re-measure, and the Parties will reach a reasonable solution in good
faith.


b. The risers for the stairs located along the south side of the building
adjacent to the entrance doors are not uniform in height as required by the
Building Code.
Seller will re-measure, and the Parties will reach a reasonable solution in good
faith.


c. Portions of the guardrail adjacent to the existing wetlands located along the
west side of the building exceeds the maximum space at the bottom of 4-inches
and/or do not meet the minimum height of 42-inches.
The fencing/screen will be elevated to achieve the minimum 42-inches and
extensions will be added to the bottom of the rails to leave a gap of less than
4-inches.


d. The guardrail along the south side of the building needs to be placed where
the grade drop between the concrete platform/pavement and the lawn area below
exceeds 30- inches.
The grade of the adjacent lawn area will be raised 10 provide less than
30-inches grade differential.


Building D


a. The portion of the guardrail atop the retaining wall and adjacent to the
sidewalk along the west side of the building has a gap between the edge of the
sidewalk and the face of the guardrail which is a potential liability issue.
A new fence/screen element will be added the bottom of the guardrails,
effectively reducing this gap.






--------------------------------------------------------------------------------








FOURTH AMENDMENT TO
MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT


This Fourth Amendment to membership Interest Purchase and Sale Agreement (this
"Amendment") is dated this 10th day of October, 2013 by and between NSPG-ANN
ARBOR LLC, an Illinois limited liability company and ARBOR RETAIL LLC, a
Delaware limited liability company (collectively, “Seller”) and GLIMCHER
PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership (“Purchaser”).
WHEREAS, Seller and Purchaser entered into a certain Membership Interest
Purchase Agreement, dated August 22, 2013 (as amended, the "Agreement").


WHEREAS, the Due Diligence Period expired on October 15, 2013 and Purchaser
delivered the Additional Deposit into escrow in October 16, 2013.


WHEREAS, Seller and Purchaser desire to reinstate and extend the Due Diligence
Period as more particularly hereinafter provided.


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, Seller and Purchaser agree as follows:


6.        Amendments.
(a)         Section 5(b) of the Agreement is amended to reinstate the Due
Diligence Period and extend the expiration of the Due Diligence Period to 5:00
p.m. (Central Time) on November 10, 2013.
(b)         Section 6 of the Agreement is amended to provide that the Closing
Date shall be November 15, 2013, unless extended pursuant to Section 25 of the
Agreement.
(c)         Seller and Purchaser confirm that the entire Earnest Deposit,
including the Additional Deposit, remains fully refundable under Section 5(c) of
the Agreement.


7.        Miscellaneous.
(a)
    Except as specifically modified hereby, the Agreement shall continue in full
force and effect and is hereby ratified and confirmed as amended by this
Amendment.

(b)
    This Amendment is binding upon and shall inure to the benefit of the parties
and their respective permitted successors and assigns under the Agreement.


1



--------------------------------------------------------------------------------




(c)
    All capitalized terms not defined in this Amendment shall have the same
meaning ascribed to those terms in the Agreement.

(d)
    In the event of any conflict between the terms of this Amendment and the
terms of the Agreement, the terms of this Amendment shall govern and control.

(e)
    This Amendment may be executed in several counterparts, each of which may be
deemed an original, and all of such counterparts together shall constitute one
and the same Amendment. This Amendment may be executed by facsimile signature
and the same shall be considered an original document.

[Signatures appear on the following page]

2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller and Purchaser have executed this Amendment as of the
date first set forth above.


SELLER:
ARBOR RETAIL LLC,
a Delaware limited liability company




By: /s/ Thomas A. Stegeman
   Thomas A. Stegeman, President
NSPG-ANN ARBOR, LLC,
a Delaware limited liability company
   By: The North Shore Properties Group
   Its: Manager




By: /s/ Max Reiswerg
    Max Reiswerg, Principal






PURCHASER:
GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership
By: GLIMCHER PROPERTIES CORPORATION,
   a Delaware corporation, its sole general partner




By: /s/ George A. Schmidt
       George A. Schmidt
Executive Vice President,
General Counsel and Secretary






3



--------------------------------------------------------------------------------








FIFTH AMENDMENT TO
MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT


This Fifth Amendment to membership Interest Purchase and Sale Agreement (this
"Amendment") is dated this 11th day of November, 2013 by and between NSPG-ANN
ARBOR LLC, an Illinois limited liability company and ARBOR RETAIL LLC, a
Delaware limited liability company (collectively, “Seller”) and GLIMCHER
PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership (“Purchaser”).
WHEREAS, Seller and Purchaser entered into a certain Membership Interest
Purchase Agreement, dated August 22, 2013 (as amended, the "Agreement").




WHEREAS, Seller and Purchaser desire to amend the Agreement as more particularly
hereinafter provided.


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, Seller and Purchaser agree as follows:


8.        Amendments.
(a)         Due Diligence. Section 5(b) of the Agreement is amended to reinstate
the Due Diligence Period and extend the expiration of the Due Diligence Period
to 5:00 p.m. (Central Time) on December 9, 2013.
(b)         TIF Confirmation and Closing. The parties acknowledge that Seller
did not obtain the assignment consent required for complete TIF Confirmation
required under Section 25 of the Agreement. Provided, Seller receives the such
assignment consent on December 5, 2013, the parties agree that the Closing date
will be December 9, 2013.
(c)         Deposit. Seller and Purchaser confirm that the entire Earnest
Deposit, including the Additional Deposit, remains fully refundable under
Section 5(c) of the Agreement.
(d)         Estoppels. Purchaser acknowledges that any estoppel certificate
dated after October 15, 2013 will be deemed to comply with the date requirement
under Section 7.(a) of the Agreement.
9.        Miscellaneous.
(a)
    Except as specifically modified hereby, the Agreement shall continue in full
force and effect and is hereby ratified and confirmed as amended by this
Amendment.


1







--------------------------------------------------------------------------------




(b)
    This Amendment is binding upon and shall inure to the benefit of the parties
and their respective permitted successors and assigns under the Agreement.

(c)
    All capitalized terms not defined in this Amendment shall have the same
meaning ascribed to those terms in the Agreement.

(d)
    In the event of any conflict between the terms of this Amendment and the
terms of the Agreement, the terms of this Amendment shall govern and control.

(e)
    This Amendment may be executed in several counterparts, each of which may be
deemed an original, and all of such counterparts together shall constitute one
and the same Amendment. This Amendment may be executed by facsimile signature
and the same shall be considered an original document.

[Signatures appear on the following page]

2







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller and Purchaser have executed this Amendment as of the
date first set forth above.


SELLER:
ARBOR RETAIL LLC,
a Delaware limited liability company




By: /s/ Thomas A. Stegeman
   Thomas A. Stegeman, President
NSPG-ANN ARBOR, LLC,
a Delaware limited liability company
   By: The North Shore Properties Group
   Its: Manager




By: /s/ Max Reiswerg
    Max Reiswerg, Principal






PURCHASER:
GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership
By: GLIMCHER PROPERTIES CORPORATION,
   a Delaware corporation, its sole general partner




By: /s/ George A. Schmidt
       George A. Schmidt
Executive Vice President,
General Counsel and Secretary






3







--------------------------------------------------------------------------------








SIXTH AMENDMENT TO
MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT


This Sixth Amendment to Membership Interest Purchase and Sale Agreement (this
"Amendment") is dated this 9th day of December, 2013 by and between NSPG-ANN
ARBOR LLC, an Illinois limited liability company and ARBOR RETAIL LLC, a
Delaware limited liability company (collectively, “Seller”) and GLIMCHER
PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership (“Purchaser”).
WHEREAS, Seller and Purchaser entered into a certain Membership Interest
Purchase Agreement, dated August 22, 2013 (as amended, the "Agreement").




WHEREAS, Seller and Purchaser desire to amend the Agreement as more particularly
hereinafter provided.


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, Seller and Purchaser agree as follows:


10.        Amendments.
(a)         Due Diligence. Section 5(b) of the Agreement is amended to reinstate
the Due Diligence Period and extend the expiration of the Due Diligence Period
to 5:00 p.m. (Central Time) on the later of (i) December 11, 2013 or (ii) the
day after the date that the written assignment consent referenced in Section
1(b) of this Amendment is issued.
(b)         TIF Confirmation and Closing. The parties acknowledge that the
assignment consent required for complete TIF Confirmation required under Section
25 of the Agreement has been granted by the applicable regulatory authority, and
if the written assignment consent is issued on or before December 16, 2013, the
parties agree that the Closing Date will be December 17, 2013.
(c)         Deposit. Seller and Purchaser confirm that the entire Earnest
Deposit, including the Additional Deposit, remains fully refundable under
Section 5(c) of the Agreement until the expiration of the Due Diligence Period,
as extended pursuant to Section 1(a) of this Amendment.
(d)        Press Release. At least one (1) Business Day prior to the issuance of
a press release with respect to the sale transaction described in the Agreement,
Purchaser shall deliver a copy of the proposed press release to Seller and
Seller shall have the right to request reasonable modifications to such press
release.

1









--------------------------------------------------------------------------------








11.        Miscellaneous.
(a)
    Except as specifically modified hereby, the Agreement shall continue in full
force and effect and is hereby ratified and confirmed as amended by this
Amendment.

(b)
    This Amendment is binding upon and shall inure to the benefit of the parties
and their respective permitted successors and assigns under the Agreement.

(c)
    All capitalized terms not defined in this Amendment shall have the same
meaning ascribed to those terms in the Agreement.

(d)
    In the event of any conflict between the terms of this Amendment and the
terms of the Agreement, the terms of this Amendment shall govern and control.

(e)
    This Amendment may be executed in several counterparts, each of which may be
deemed an original, and all of such counterparts together shall constitute one
and the same Amendment. This Amendment may be executed by facsimile signature
and the same shall be considered an original document.

[Signatures appear on the following page]

2









--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller and Purchaser have executed this Amendment as of the
date first set forth above.


SELLER:
ARBOR RETAIL LLC,
a Delaware limited liability company




By: /s/ Thomas A. Stegeman
   Thomas A. Stegeman, President
NSPG-ANN ARBOR, LLC,
a Delaware limited liability company
   By: The North Shore Properties Group
   Its: Manager




By: /s/ Max Reiswerg
    Max Reiswerg, Principal






PURCHASER:
GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership
By: GLIMCHER PROPERTIES CORPORATION,
   a Delaware corporation, its sole general partner




By: /s/ George A. Schmidt
       George A. Schmidt
Executive Vice President,
General Counsel and Secretary






3









--------------------------------------------------------------------------------








SEVENTH AMENDMENT TO
MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT


This Sixth Amendment to Membership Interest Purchase and Sale Agreement (this
"Amendment") is dated this 11th day of December, 2013 by and between NSPG-ANN
ARBOR LLC, an Illinois limited liability company and ARBOR RETAIL LLC, a
Delaware limited liability company (collectively, “Seller”) and GLIMCHER
PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership (“Purchaser”).
WHEREAS, Seller and Purchaser entered into a certain Membership Interest
Purchase Agreement, dated August 22, 2013 (as amended, the "Agreement").




WHEREAS, Seller and Purchaser desire to amend the Agreement as more particularly
hereinafter provided.


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, Seller and Purchaser agree as follows:


12.        Amendments.
(a)         Due Diligence. Section 5(b) of the Agreement is amended to extend
the expiration of the Due Diligence Period to 5:00 p.m. (Central Time) on
December 12, 2013.
(b)         Deposit. Seller and Purchaser confirm that the entire Earnest
Deposit, including the Additional Deposit, remains fully refundable under
Section 5(c) of the Agreement until the expiration of the Due Diligence Period,
as extended pursuant to Section 1(a) of this Amendment.
    
13.        Miscellaneous.
(a)
    Except as specifically modified hereby, the Agreement shall continue in full
force and effect and is hereby ratified and confirmed as amended by this
Amendment.

(b)
    This Amendment is binding upon and shall inure to the benefit of the parties
and their respective permitted successors and assigns under the Agreement.

(c)
    All capitalized terms not defined in this Amendment shall have the same
meaning ascribed to those terms in the Agreement.


1







--------------------------------------------------------------------------------




(d)
    In the event of any conflict between the terms of this Amendment and the
terms of the Agreement, the terms of this Amendment shall govern and control.

(e)
    This Amendment may be executed in several counterparts, each of which may be
deemed an original, and all of such counterparts together shall constitute one
and the same Amendment. This Amendment may be executed by facsimile signature
and the same shall be considered an original document.

IN WITNESS WHEREOF, Seller and Purchaser have executed this Amendment as of the
date first set forth above.
SELLER:
ARBOR RETAIL LLC, a Delaware limited liability company




By: /s/ Thomas A. Stegeman
   Thomas A. Stegeman, President
NSPG-ANN ARBOR, LLC, a Delaware limited liability company
   By: The North Shore Properties Group
   Its: Manager




By: /s/ Max Reiswerg
    Max Reiswerg, Principal






PURCHASER:
GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership
By: GLIMCHER PROPERTIES CORPORATION,
   a Delaware corporation, its sole general partner




By: /s/ George A. Schmidt
       George A. Schmidt
Executive Vice President,
General Counsel and Secretary






2







--------------------------------------------------------------------------------








EIGHTH AMENDMENT TO
MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT


This Eighth Amendment to Membership Interest Purchase and Sale Agreement (this
"Amendment") is dated this 12th day of December, 2013 by and between NSPG-ANN
ARBOR LLC, an Illinois limited liability company and ARBOR RETAIL LLC, a
Delaware limited liability company (collectively, “Seller”) and GLIMCHER
PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership (“Purchaser”).
WHEREAS, Seller and Purchaser entered into a certain Membership Interest
Purchase Agreement, dated August 22, 2013 (as amended, the "Agreement").




WHEREAS, Seller and Purchaser desire to amend the Agreement as more particularly
hereinafter provided.


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, Seller and Purchaser agree as follows:


14.        Amendments.
(a)         Punch-list Credit. The parties agree that the credit available to
Buyer under Section 2(d) of the Agreement for punch-list and other unpaid costs
is $36,250.00.
(b)         Roots Credit. Seller shall grant a credit to Buyer at Closing of
$255,170.00 to reflect to cost of certain tenant improvements at the space that
was originally designated for Roots.
(c)         Arhaus Work. The parties acknowledge that the estoppel certificate
provided by Arhaus indicates multiple areas where water may be infiltrating the
space. Seller agrees that Buyer may seek reimbursement from the Holdback Amount,
referenced in Section 16 (b) of the Agreement, for any costs related to repairs
to the Arhaus space that may be needed to properly address the issues raised in
the Arhaus estoppel.
(d)         OP Units. Seller requests and agrees that approximately $2,000,000
of the sales proceeds be delivered in the form of OP Units to be issued to
certain members of NSPG-Ann Arbor LLC.

1







--------------------------------------------------------------------------------




15.        Miscellaneous.
(a)
    Except as specifically modified hereby, the Agreement shall continue in full
force and effect and is hereby ratified and confirmed as amended by this
Amendment.

(b)
    This Amendment is binding upon and shall inure to the benefit of the parties
and their respective permitted successors and assigns under the Agreement.

(c)
    All capitalized terms not defined in this Amendment shall have the same
meaning ascribed to those terms in the Agreement.

(d)
    In the event of any conflict between the terms of this Amendment and the
terms of the Agreement, the terms of this Amendment shall govern and control.

(e)
    This Amendment may be executed in several counterparts, each of which may be
deemed an original, and all of such counterparts together shall constitute one
and the same Amendment. This Amendment may be executed by facsimile signature
and the same shall be considered an original document.





[Remainder of page intentionally left blank.]

2







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Seller and Purchaser have executed this Amendment as of the
date first set forth above.
SELLER:
ARBOR RETAIL LLC, a Delaware limited liability company




By: /s/ Thomas A. Stegeman
   Thomas A. Stegeman, President
NSPG-ANN ARBOR, LLC, a Delaware limited liability company
   By: The North Shore Properties Group
   Its: Manager




By: /s/ Max Reiswerg
    Max Reiswerg, Principal






PURCHASER:
GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership
By: GLIMCHER PROPERTIES CORPORATION,
   a Delaware corporation, its sole general partner




By: /s/ George A. Schmidt
       George A. Schmidt
Executive Vice President,
General Counsel and Secretary






3







--------------------------------------------------------------------------------




NINTH AMENDMENT TO
MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT




This Ninth Amendment to Membership Interest Purchase and Sale Agreement (this
“Amendment”) is dated this 18th day of December, 2013 by and among NSPG-ANN
ARBOR LLC, an Illinois limited liability company (“NSPG”), ARBOR RETAIL LLC, a
Delaware limited liability company (“Arbor” and NSPG and Arbor, collectively,
“Seller” or “Companies”), AHC ANN ARBOR, LLC, a Delaware limited liability
company (“AHC”) and GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited
partnership (“Purchaser”).
WHEREAS, Seller and Purchaser entered into that certain Membership Interest
Purchase and Sale Agreement, dated August 22, 2013, as amended to date (the
“Agreement”).
WHEREAS, Seller and Purchaser desire to amend the Agreement as more particularly
set forth herein.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Seller and Purchaser agree as follows:
1.Plan of Merger. Notwithstanding any provision of the Agreement to the
contrary, the purchase and sale of the Interests owned by NSPG contemplated
therein will be effectuated as a merger of NSPG into AHC in accordance with the
following Plan of Merger:
(a)At the Effective Time (as defined herein), NSPG shall be merged with and into
AHC (the “Merger”) in accordance with the Delaware Limited Liability Company Act
(“DLLCA”) and the Illinois Limited Liability Company Act (“ILLCA”), whereupon
the separate existence of NSPG shall cease, and AHC shall be the surviving
entity in the Merger (the “Surviving Entity”) and shall continue to be governed
by the laws of the State of Delaware and the separate existence of AHC, with all
its rights, privileges, immunities, powers, franchises, restrictions,
obligations, liabilities, disabilities and duties, shall continue unaffected by
the Merger except as set forth herein. The Merger shall have the effects
specified in the DLLCA and the ILLCA.
(b)In the event that this Amendment and the Merger contemplated herein shall
have been fully approved and adopted on behalf of AHC and NSPG in accordance
with the DLLCA and the ILLCA, as applicable, upon Closing, AHC and NSPG will
file a certificate of merger with the Secretary of State of the State of
Delaware and articles of merger with the Secretary of State of the State of
Illinois, and make all other filings or recordings required by any other
applicable law in connection with the Merger. The Merger shall become effective
at the time the certificate of merger is duly filed with the Secretary of State
of the State of Delaware or at any later time as specified in the certificate of
Merger (the “Effective Time”).

1



--------------------------------------------------------------------------------




(c)NSPG shall be deemed to have contributed all of its assets to AHC in exchange
for Purchaser’s payment of NSPG’s share of the Purchase Price. At Closing,
Purchaser shall deliver the cash and OP Units otherwise due to NSPG pursuant to
a schedule of recipients provided by NSPG, at the bank or other addresses (or
where applicable, wire transfer instructions) specified in such schedule.
(d)The certificate of formation of the Surviving Entity in effect at the
Effective Time shall be the certificate of formation of the Surviving Entity
until amended in accordance with applicable law. The limited liability company
agreement of the Surviving Entity in effect at the Effective Time shall be the
limited liability company agreement of the Surviving Entity until amended in
accordance with its terms and conditions. The officers of the Surviving Entity
immediately prior to the Effective Time shall be the officers of the Surviving
Entity immediately after the Effective Time.
(e)Sections 10(a)(i) and 10(b)(i) of the Agreement are hereby amended to reflect
that in addition to these deliveries, the certificate of merger referenced in
Section 2(b) above shall be filed with the Secretary of State of the State of
Delaware, and the articles of merger referenced in Section 2(b) above shall be
filed with the Secretary of State of the State of Illinois.
(f)For avoidance of doubt, the parties to the Merger are NSPG-Ann Arbor LLC and
AHC Ann Arbor, LLC, and the Surviving Entity is AHC Ann Arbor, LLC, a Delaware
limited liability company, with its principal place of business located at 180
East Broad Street, Columbus, OH 43215.
(g)To induce Purchaser to accept this Section 1 as an amendment of the
Agreement, NSPG hereby agrees that the representations made in Sections 8(a)(xi)
and 8(a)(xii) with respect to the Company shall also apply to NSPG.
(h)At Purchaser’s written request given to all applicable parties at least one
(1) business day prior to Closing, Purchaser may request that the Interests
owned by any party other than NSPG be assigned to AHC.
(i)Purchaser acknowledges and agrees that AHC is its wholly owned limited
liability company subsidiary and that it will treat AHC as a disregarded entity
for federal income tax purposes. Purchaser further represents and agrees that it
will not transfer any interests in AHC to any other person or entity as part of
the transactions contemplated hereby and that it has no present intention to
transfer interests therein to any other person or entity.
2.Holdback Amount and Escrow Agreement.

2



--------------------------------------------------------------------------------




(a)Notwithstanding any provision of the Agreement or the Escrow Agreement to the
contrary, to the extent that any portion of the Purchase Price will be paid to
Seller in OP Units pursuant to Schedule 3(b) of the Agreement, the Holdback
Amount to be escrowed with Escrow Agent in accordance with Section 16(b) of the
Agreement and Recital C and Section 2 of the Escrow Agreement shall be comprised
of cash and OP Units in the same ratio that the Purchase Price is comprised of
cash and OP Units (the “Escrow Ratio”). Solely to illustrate how the makeup of
the Holdback Amount is to be determined hereunder, (i) if 50% of the Purchase
Price will be paid in cash and 50% of the Purchase Price will be paid in OP
Units, then 50% of the Holdback Amount will be escrowed with Escrow Agent in
cash and 50% of the Holdback Amount will be escrowed with Escrow Agent in OP
Units, and (ii) if 75% of the Purchase Price will be paid in cash and 25% of the
Purchase Price will be paid in OP Units, then 75% of the Holdback Amount will be
escrowed with Escrow Agent in cash and 25% of the Holdback Amount will be
escrowed with Escrow Agent in OP Units. Escrow Agent is authorized to withhold
from the Earnest Deposit or the Purchase Price deposited by Seller with Escrow
Agent such amounts of cash and OP Units as needed to comprise the Holdback
Amount as set forth herein, with the ratio of cash and OP Units in accordance
with the Escrow Ratio. As of Closing, any portion of the Earnest Deposit held by
Escrow Agent in excess of the amount needed to satisfy the cash portion of the
Holdback Amount required to be escrowed hereunder shall be credited to Seller.
The OP Units escrowed in accordance with Section 2(a) above (and which may be
used in satisfaction of any indemnity claims pursuant to Section 2(c) below), if
any, shall be valued on a per-unit basis as of the Closing Date at the same
exchange rate forth in Schedule 3(b) of the Agreement used to determine the
number and value of OP Units attributable to the Purchase Price. In such event,
the amount deposited with the Escrow Agent shall be promptly disbursed to
Purchaser. In the event that the Holdback Amount is utilized to satisfy any
indemnity claims against Seller in accordance with the Escrow Agreement, the
claim shall be paid in cash and OP Units as follows:
(i)
First, cash shall be disbursed from the escrow in accordance with the Escrow
Ratio;

(ii)
Second, the holders of OP Units shall have the option to either (1) have the OP
Units held in escrow be disbursed from the escrow in an aggregate amount equal
to the portion of the claims remaining unpaid after disbursement of the cash
pursuant to (i) above (the “Unpaid Portion of the Claim”), but in such case the
OP Units will be valued in accordance with Schedule 3(b), item (iii) of the
Agreement, except that the “OP Dollar Amount” shall be the Unpaid Portion of the
Claim and the “Current Per Share Market Price” shall be the average of the
closing price for common shares of GRT for the five consecutive trading days
prior to the date that the OP Units are disbursed to Purchaser to satisfy the
Unpaid Portion of the Claim; or (2) deposit the Unpaid Portion of the Claim in
immediately available funds with the Escrow Agent,


3



--------------------------------------------------------------------------------




in which event the number of OP Units equal to the amount of such deposit, but
with such OP Units valued on a per-unit basis as of the date of payment at the
same exchange rate set forth in Schedule 3(b) of the Agreement used to determine
the number and value of OP Units attributable to the Purchase Price. The
procedure set forth in this (ii) for paying the Unpaid Portion of the Claim with
either OP Units or cash may be utilized by the holders of the OP Units on an
individual basis or as a group; and
(iii)
Third, to the extent the value of the OP Units (as determined pursuant to
Section 2(a)(ii) is insufficient to cover the Unpaid Portion of the Claim (the
“OP Unit Deficiency”), the holders of OP Units shall deposit the OP Unit
Deficiency in immediately available funds with Escrow Agent.

(b)Except as specifically modified herein, all of Escrow Agent’s obligations
with respect to holding and disbursing the Holdback Amount shall continue in
full force and effect.
3.Redemption of OP Units; Registration Rights.


(a)On or before the first anniversary of the Closing (the “Anniversary Date”),
the Partnership shall (i) cause the Trust to file with the Securities and
Exchange Commission (the “SEC”), on a one-time basis for the benefit of all
Holders, (A) a registration statement or an amendment to a previously-filed
registration statement (as applicable, the “Registration Statement”), or (B) a
prospectus supplement to an existing effective shelf registration statement, in
either case registering the resale of all of the common shares of beneficial
interest of the Trust (the “Shares”) that may be issuable pursuant to Section 17
of the Partnership Agreement to any Limited Partner that received OP Units
pursuant to the Purchase Agreement (each, a “Holder”), (ii) in the event a
Registration Statement is filed, use its best efforts to have the Registration
Statement declared effective prior to the Anniversary Date, (iii) notify the
Holders as promptly as practicable after the Registration Statement is declared
effective or, upon the filing of a prospectus supplement to an existing shelf
registration statement, and simultaneously provide the Holders with copies of
any related prospectus or prospectus supplement to be used in connection with
the sale or other disposition of the Shares covered thereby, and (iv) prepare
and file with the SEC such amendments, including post-effective amendments, to
the Registration Statement and any prospectus or prospectus supplement used in
connection therewith and perform such other actions as may be reasonably
necessary to keep the Registration Statement (or another registration statement
that registers the resale of the Shares) continuously effective as to the Common
Shares until the Termination Date (as defined below). As used herein,
“Termination Date” means the earlier of (A) the date on which all of the Shares
have been sold, (B) the date on which all of the Shares may be sold pursuant to
Rule 144 promulgated under the Securities Act of 1933, as amended, without
volume or other restrictions. The Trust, and not the Partnership, shall pay the
cash or stock

4



--------------------------------------------------------------------------------




consideration to the Exercising Partner. In connection with the registration of
the shares described in this Section 3, the Holders shall be responsible for
paying one-half of the legal fees and other third party costs and expenses
related to the preparation and filing of the Registration Statement, or
prospectus supplement to an existing effective shelf registration statement, up
to $20,000 (so that the Holders’ maximum liability shall be one-half of that
amount, or $10,000); and in the event that a Holder does not pay its pro rata
share of such expenses (based upon the number of OP Units issued to the Holders)
within ten (10) days of request, the Partnership and the Trust are hereby
authorized to offset such unpaid amount by reducing the Holder’s share of OP
Units to reflect the unpaid amount.


(b)Notwithstanding anything herein to the contrary, the Trust shall have the
right to postpone the filing of a Registration Statement or prospectus
supplement as described herein at such time as the Company in its good faith
judgment may reasonably determine is necessary and advisable, to require the
Holders not to sell pursuant to a Registration Statement or prospectus
supplement or to suspend the use or effectiveness thereof if at the time of the
delivery of such notice (i) the Trust intends to conduct an underwritten public
offering (excluding the Trust’s at-the-market equity offering program) during
such time when the Registration Statement or prospectus supplement relating to
the registration for resale of the Shares would occur, (ii) the Trust has
determined that the use of any Registration Statement, prospectus supplement or
similar document would require the disclosure of material information that the
Company has a bona fide business purpose for preserving as confidential or the
disclosure of which would impede the Company’s ability to consummate a
significant transaction, and that the Company is not otherwise required by
applicable securities laws or regulations to disclose. The Company, as soon as
practicable, shall (i) give the Holders prompt written notice in the event that
the Company has suspended sales of Shares pursuant to this section, and (ii)
give the Holders prompt written notice of the termination of such suspension of
sales of the Shares, and (iii) promptly file any amendment or reports necessary
for any Registration Statement or prospectus supplement of the Holders in
connection with the completion of such event. Each Holder agrees by acquisition
of the Shares that upon receipt of any notice from the Company of the happening
of any event of the kind described in this section, such Holder will forthwith
discontinue its disposition of Shares Securities pursuant to the Registration
Statement relating to such Shares until such Holder’s receipt of the notice of
completion of such event.


4.Lockup Period. Purchaser agrees that it will not sell or otherwise dispose of
the Property, or permit any subsidiary to sell or otherwise dispose of the
Property, in a taxable transaction for a period of at least one (1) year
following the Closing.
5.Retention of Interests in the Company. Purchaser acknowledges and agrees that
pursuant to Section 3(c) of the Agreement, each of NSPG and Arbor will
distribute as part of the

5



--------------------------------------------------------------------------------




Merger and as consideration therefrom a five percent (5%) interest in the
Company to CR Washtenaw LLC, a Michigan limited liability company (“CR”) and a
2.39% interest in the Company to JLMS, LLC, an Illinois limited liability
company (“JLMS”) (the “Retained Interests”). In such event, the following shall
occur:
(a)At Closing, AHC, CR and JLMS shall enter into an Amended and Restated
Operating Agreement of the Company in substantially the form attached hereto as
Exhibit X.
(b)The portion of the Purchase Price attributable to the Retained Interests
(including any prorations relating thereto) shall be retained by Purchaser and
not paid to CR or JLMS.
6.Miscellaneous.
(a)    Except as specifically modified hereby, the Agreement shall continue in
full force and effect and is hereby ratified and confirmed as amended by this
Amendment.
(b)    This Amendment is binding upon and shall inure to the benefit of the
parties and their respective permitted successors and assigns under the
Agreement.
(c)    All capitalized terms not defined in this Amendment shall have the same
meaning ascribed to those terms in the Agreement or the Purchaser’s Limited
Partnership Agreement, as applicable.
(d)    In the event of any conflict between the terms of this Amendment and the
terms of the Agreement, the terms of this Amendment shall govern and control.
(e)    This Amendment may be executed in several counterparts, each of which may
be deemed an original, and all of such counterparts together shall constitute
one and the same Amendment. This Amendment may be executed by facsimile
signature and the same shall be considered an original document.

6



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Seller and Purchaser have executed this Ninth Amendment as
of the date first set forth above.




SELLER:


ARBOR RETAIL LLC,
a Delaware limited liability company




By: /s/ Thomas A. Stegeman
Thomas A. Stegeman, President






NSPG-ANN ARBOR, LLC,
a Delaware limited liability company


By: The North Shore Properties Group
Its: Manager






By: /s/ Max Reiswerg
Max Reiswerg, Principal








PURCHASER:


GLIMCHER PROPERTIES LIMITED PARTNERSHIP,
a Delaware limited partnership    


By:    GLIMCHER PROPERTIES CORPORATION
a Delaware corporation, its sole general partner




By: /s/ George A. Schmidt
George A. Schmidt
Executive Vice President, General Counsel and Secretary



7

